

AGREEMENT AND PLAN OF MERGER

 
 
BY AND AMONG
 
U.S. DRY CLEANING CORPORATION,


CLEANERS CLUB, INC.,


CLEANERS CLUB ACQUISITION SUB, INC.,
 
 
AND
 
 
RIAZ CHAUTHANI
 

 
December 21, 2006



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

       
Page
ARTICLE I DEFINITIONS
 
2
Section 1.1
 
Defined Terms
 
2
         
ARTICLE II THE MERGER
 
7
Section 2.1
 
The Merger
 
7
Section 2.2
 
Closing
 
7
Section 2.3
 
Effective Time
 
8
Section 2.4
 
Effect of the Merger
 
8
Section 2.5
 
Articles of Incorporation; Bylaws
 
8
Section 2.6
 
Directors; Officers
 
8
Section 2.7
 
Effect on Capital Stock
 
9
Section 2.8
 
Exchange of Certificates
 
9
Section 2.9
 
No Further Ownership Rights in Company Common Stock
 
9
Section 2.10
 
Lost, Stolen or Destroyed Certificates
 
9
Section 2.11
 
Taking of Necessary Action; Further Action
 
10
Section 2.12
 
Adjustments
 
10
       
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF COMPANY
 
10
Section 3.1
 
Organization, Standing and Power
 
11
Section 3.2
 
Subsidiaries
 
11
Section 3.3
 
Capitalization; Title to the Shares
 
11
Section 3.4
 
Authority
 
12
Section 3.5
 
Financial Statements
 
12
Section 3.6
 
Absence of Certain Changes
 
13
Section 3.7
 
Absence of Undisclosed Liabilities
 
15
Section 3.8
 
Litigation
 
15
Section 3.9
 
Restrictions on Business Activities
 
15
Section 3.10
 
Governmental Authorization
 
15
Section 3.11
 
Takeover Statutes
 
15
Section 3.12
 
Title to Property
 
16
Section 3.13
 
Intellectual Property
 
16
Section 3.14
 
Environmental Matters
 
18

 

--------------------------------------------------------------------------------


 
Section 3.15
 
Taxes
 
20
Section 3.16
 
Employee Benefit Plans
 
23
Section 3.17
 
Employee Matters
 
25
Section 3.18
 
Interested Party Transactions
 
27
Section 3.19
 
Leased Property
 
28
Section 3.20
 
Insurance
 
28
Section 3.21
 
Compliance With Laws
 
29
Section 3.22
 
Minute Books
 
29
Section 3.23
 
Internal Controls
 
29
Section 3.24
 
Complete Copies of Materials
 
29
Section 3.25
 
Brokers' and Finders' Fees
 
30
Section 3.26
 
Board Approval
 
30
Section 3.27
 
Customers and Suppliers
 
30
Section 3.28
 
Material Contracts
 
30
Section 3.29
 
No Breach of Material Contracts
 
32
Section 3.30
 
Third Party Consents
 
32
Section 3.31
 
Accounts Receivable and Payable
 
32
Section 3.32
 
Inventory
 
32
Section 3.33
 
Propriety of Past Payments
 
33
Section 3.34
 
Representations Complete
 
33
       
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
34
Section 4.1
 
Organization, Standing and Power
 
34
Section 4.2
 
Authority
 
34
Section 4.3
 
Brokers’ and Finders’ Fees
 
35
Section 4.4
 
Board Approval
 
35
       
 
ARTICLE V CONDUCT PRIOR TO THE CLOSING DATE
 
35
Section 5.1
 
Conduct of Business of the Company
 
35
Section 5.2
 
Restriction on Conduct of Business of the Company
 
35
Section 5.3
 
No Solicitation
 
38
Section 5.4
 
Further Information
 
39
       
 
ARTICLE VI ADDITIONAL AGREEMENTS
 
40
Section 6.1
 
Public Disclosure
 
40

 
ii

--------------------------------------------------------------------------------


 
Section 6.2
 
Consents; Cooperation
 
40
Section 6.3
 
Legal Requirements
 
40
Section 6.4
 
Best Efforts and Further Assurances
 
41
Section 6.5
 
Termination of Plans
 
41
Section 6.6
 
Tax Certificate
 
41
Section 6.7
 
Withholding
 
41
Section 6.8
 
Payment of Certain Indebtedness
 
42
Section 6.9
 
Company Disclosure Schedule
 
42
       
 
ARTICLE VII CONDITIONS TO THE CLOSING
 
42
Section 7.1
 
Conditions to Obligations of Each Party to Effect the Merger
 
42
Section 7.2
 
Additional Conditions to Obligations of the Company
 
43
Section 7.3
 
Additional Conditions to the Obligations of Parent and Merger Sub
 
43
Section 7.4
 
Frustration of Conditions
 
45
       
 
ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER
 
46
Section 8.1
 
Termination
 
46
Section 8.2
 
Effect of Termination
 
47
Section 8.3
 
Expenses
 
47
Section 8.4
 
Amendment
 
47
Section 8.5
 
Extension; Waiver
 
47
       
 
ARTICLE IX INDEMNIFICATION
 
48
Section 9.1
 
Indemnification
 
48
Section 9.2
 
Claims; Resolution of Conflicts; Arbitration
 
49
Section 9.3
 
Third-Party Claims
 
50
Section 9.4
 
No Right of Contribution
 
50
       
 
ARTICLE X GENERAL PROVISIONS
 
51
Section 10.1
 
Survival
 
51
Section 10.2
 
Notices
 
51
Section 10.3
 
Interpretation
 
52
Section 10.4
 
Counterparts
 
53
Section 10.5
 
Entire Agreement; Nonassignability; Parties in Interest
 
53
Section 10.6
 
Severability
 
53
Section 10.7
 
Governing Law
 
53
Section 10.8
 
Rules of Construction
 
54

 
iii

--------------------------------------------------------------------------------


 
Section 10.9
 
Specific Performance
 
54
Section 10.10
 
Descriptive Headings
 
54
Section 10.11
 
Force Majeure
 
54
Section 10.12
 
Attorneys’ Fees
 
54

 
EXHIBITS


Exhibit A
 
Form of Agreement of Merger
Exhibit B
 
Form of Articles of Incorporation of the Surviving Corporation
Exhibit C
 
Form of Bylaws of the Surviving Corporation
Exhibit D
 
Form of Company Counsel Legal Opinion
Exhibit E
 
Form of Non-Compete Agreement
Exhibit F
 
Form of Consulting Agreement
Exhibit G
 
Form of Registration Rights Agreement

 
COMPANY DISCLOSURE SCHEDULES
 
iv

--------------------------------------------------------------------------------


 
AGREEMENT AND PLAN OF MERGER
 
This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of December 21,
2006, by and among U.S. Dry Cleaning Corporation, a Delaware corporation
(“Parent”), Cleaners Club Acquisition Sub, Inc., a California corporation and a
wholly owned subsidiary of Parent (“Merger Sub”), Cleaners Club, Inc., a
California corporation (the “Company”), and, solely for the purposes of ARTICLE
IX and ARTICLE X of this Agreement, Riaz Chauthani, the sole shareholder of the
Company (“Sole Shareholder”).
 
RECITALS
 
WHEREAS, the Board of Directors of each of Parent, Merger Sub and the Company
has adopted, and deems it advisable and in the best interests of its respective
shareholders to consummate, the merger (the “Merger”) of the Company with and
into Merger Sub, upon the terms and subject to the conditions set forth herein;
and
 
WHEREAS, the Board of Directors of each of Parent, Merger Sub and the Company
has unanimously adopted this Agreement and the transactions contemplated hereby,
including the Merger, in accordance with the provisions of the General
Corporation Law of the State of California (“California Law”) and upon the terms
and subject to the conditions set forth herein; and
 
WHEREAS, the Board of Directors of the Company has unanimously determined that
the consideration to be paid to the Sole Shareholder is fair to the Sole
Shareholder and has resolved to recommend to the Sole Shareholder the approval
of this Agreement and the Merger and the other transactions contemplated hereby
upon the terms and subject to the conditions set forth herein; and
 
WHEREAS, concurrently with the execution of this Agreement, and as a condition
and inducement to Parent’s willingness to enter into this Agreement, the Sole
Shareholder has approved this Agreement, the Agreement of Merger, the Merger and
the other transactions contemplated hereby in accordance with California Law;
and
 
WHEREAS, the sole shareholder of Merger Sub has approved this Agreement, the
Agreement of Merger and the Merger and the other transactions contemplated
hereby in accordance with the provisions of California Law.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the covenants and representations set forth
herein, and for other good and valuable consideration, the parties hereto agree
as follows:
 
ARTICLE I

 
DEFINITIONS
 
Section 1.1  Defined Terms 
 
As used herein, the terms below shall have the following meanings. Any of such
terms, unless the context otherwise requires, may be used in the singular or
plural, depending upon the reference.
 
“401(k) Plan” has the meaning set forth in Section 6.5.
 
“Acquisition Transaction” means any transaction or series of related
transactions involving: (i) the sale, license, disposition or acquisition of all
or a material portion of the business or assets of the Company; (ii) the sale,
issuance, grant, disposition or acquisition of (A) the Company Common Stock or
other equity security of the Company, (B) any option, call, warrant or right
(whether or not immediately exercisable) to acquire any Company Common Stock or
other equity security of the Company, or (C) any security, instrument or
obligation that is or may become convertible into or exchangeable for any
Company Common Stock or other equity security of the Company; or (iii) any
merger, consolidation, business combination, tender offer, share exchange,
reorganization or similar transaction involving the Company; provided, however,
the Merger and the other transactions contemplated by this Agreement will not be
deemed an Acquisition Transaction in any case.
 
“Agreement” has the meaning set forth in the preamble.
 
“Agreement of Merger” has the meaning set forth in Section 2.3.
 
“Annual Financial Statements” means the audited balance sheet of the Company at
December 31, 2005 and December 31, 2006, together with the related statements of
income, shareholders’ equity and cash flows, including the notes thereto.
 
“Audit” means any audit, assessment of Taxes, other examination by any Tax
Authority, or any administrative or judicial proceeding or appeal of such
proceeding relating to Taxes.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are required or authorized by Law to be closed in California.
 
“California Law” has the meaning set forth in the recitals.
 
“Closing” has the meaning set forth in Section 2.2.
 
“Closing Balance Sheet” means the unaudited balance sheet of the Company as at
the close of business on the day prior to the Closing Date, including the notes
thereto.
 
“Closing Date” has the meaning set forth in Section 2.2.
 
“Closing Statement” has the meaning set forth in Section 2.12(a).
 
2

--------------------------------------------------------------------------------


 
“COBRA” has the meaning set forth in Section 3.17(d).
 
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
 
“Company” has the meaning set forth in the preamble.
 
“Company Articles” means the Articles of Incorporation of the Company as in
effect on the date hereof.
 
“Company Authorization” has the meaning set forth in Section 3.10.
 
“Company Board” has the meaning set forth in Section 2.6.
 
“Company Bylaws” means the Bylaws of the Company as in effect on the date
hereof.
 
“Company Certificate” means a certificate or certificates representing shares of
Company Common Stock.
 
“Company Common Stock” means all shares of common stock, par value $1.00 per
share, of the Company.
 
“Company Debt” means all Indebtedness of the Company.
 
“Company Disclosure Schedule” has the meaning set forth in ARTICLE III.
 
“Company Employee Plans” has the meaning set forth in Section 3.16(a).
 
“Company Financial Statements” means the Annual Financial Statements of the
Company, the Interim Financial Statement and the Monthly Financial Statements.
 
“Company Intellectual Property” means the Intellectual Property used in or
necessary for the conduct of the business of the Company as currently conducted
and as currently proposed to be conducted.
 
“Company Owned Intellectual Property” means any Company Intellectual Property
(including all of the intellectual property set forth in Section 3.13(b) of the
Company Disclosure Schedule) which the Company represents herein to Parent is
owned by the Company.
 
“Company Subsidiary” means any corporation, association, business entity,
partnership, limited liability company or other entity of which the Company,
either alone or together with one or more such entities, (i) directly or
indirectly owns or controls securities or other interests representing more than
fifty (50%) of the voting power of such entity, or (ii) is entitled, by contract
or otherwise, to elect, appoint or designate directors constituting a majority
of the members of such entity’s board of directors or other governing body.
 
“Confidential Information” has the meaning set forth in Section 3.13(f).
 
“Damages” has the meaning set forth in Section 9.1(a).
 
3

--------------------------------------------------------------------------------


 
“Dollars” or “$” means the lawful currency of the United States of America.
 
“Effective Time” has the meaning set forth in Section 2.3.
 
“Environmental Claim” has the meaning set forth in Section 3.14(f)(1).
 
“Environmental Laws” has the meaning set forth in Section 3.14(f)(2).
 
“ERISA” has the meaning set forth in Section 3.16(a).
 
“ERISA Affiliate” has the meaning set forth in Section 3.16(a).
 
“Exchange Ratio” has the meaning set forth in Section 2.7(a).
 
“Final Date” has the meaning set forth in Section 8.1(b).
 
“Financial Statements” means the Annual Financial Statements, the Interim
Financial Statements and the Monthly Financial Statements.
 
“GAAP” means the United States generally accepted accounting principles.
 
“Governmental Entity” means any arbitrator, court, agency, commission, tribunal,
nation, government, any state or other political subdivision thereof and any
entity exercising or entitled to exercise executive, legislative, judicial,
regulatory, taxing or administrative power or authority of any nature
whatsoever, in each case, whether foreign or domestic.
 
“Indebtedness” means (i) all indebtedness for borrowed money or for the deferred
purchase price of property or services (other than current liabilities incurred
in the ordinary course of business and payable in accordance with customary
practices), (ii) any other indebtedness that is evidenced by a note, bond,
debenture or similar instrument, (iii) all obligations under financing leases,
(iv) all obligations in respect of acceptances issued or created, (v) all
liabilities secured by any Lien on any property and (vi) all guarantee
obligations.
 
“Indemnitee” has the meaning set forth in Section 9.2(a).
 
“Indemnitor” has the meaning set forth in Section 9.2(a).
 
“Intellectual Property” means all patents, trademarks, trade names, service
marks, Internet domain names, copyrights, and any applications therefor, trade
secrets, know-how, technology, inventions (whether patentable or unpatentable
and whether or not reduced to practice), algorithms, processes, computer
software programs or applications (in source code and/or object code form),
databases, schematics, designs and tangible or intangible proprietary
information or material.
 
“Interim Balance Sheet” means the unaudited balance sheet of the Company as at
September 30, 2006, including the notes thereto.
 
4

--------------------------------------------------------------------------------


 
“Interim Financial Statements” means the Interim Balance Sheet and the related
statements of income, shareholders’ equity and cash flows of the Company for the
nine (9) months ended September 30, 2006, including the notes thereto.
 
“IRS” means the Internal Revenue Service.
 
“Knowledge” means (i) with respect to any natural person, the actual knowledge
of such person after due and diligent inquiry, or (ii) with respect to the
Company, Parent or Merger Sub the actual knowledge of such party’s directors and
officers or other management-level personnel having responsibility for the
matters represented after due and diligent inquiry. Notwithstanding the
foregoing, the Company shall not be deemed to have Knowledge of a particular
fact if and only if, Brian Walker (a) actually knows of such fact or event, (b)
fails to discose such fact or event on the Company Disclosure Schedule, if
required, and (c) no other director, officer or other management level personnel
having responsibility for the matters represented has actual knowledge of such
fact or event after due and diligent inquiry.
 
“Law” or “Laws” has the meaning set forth in Section 3.21.
 
“Lease Agreements” has the meaning set forth in Section 3.19.
 
“Lien” means, with respect to any asset (including any security), any mortgage,
lien, pledge, charge, security interest, encumbrance or restriction of any kind
in respect of such asset; provided, however, that the term “Lien” shall not
include (i) statutory liens for Taxes, which are not yet due and payable or are
being contested in good faith by appropriate proceedings and disclosed in
Section 3.16 of the Company Disclosure Schedule, (ii) statutory or common law
liens to secure landlords, lessors or renters under leases or rental agreements
confined to the premises rented, (iii) deposits or pledges made in connection
with, or to secure payment of, workers’ compensation, unemployment insurance,
old age pension or other social security programs mandated under applicable
Laws, (iv) statutory or common law liens in favor of carriers, warehousemen,
mechanics to secure claims for labor, materials or supplies incurred in the
ordinary course of business and (x) not yet delinquent or (y) being contested in
good faith and other like liens, and (v) restrictions on transfer of securities
imposed by applicable state and federal securities laws.
 
“Material Adverse Effect” means, with respect to any entity or group of
entities, any event, change or effect that (x) is, or is reasonably expected to
be, materially adverse to the condition (financial or otherwise), properties,
assets (including intangible assets), prospects, liabilities, business,
operations or results of operations of such entity and its subsidiaries, taken
as a whole; or (y) would prevent or materially alter or delay any of the
transactions contemplated by this Agreement.
 
“Material Contracts” has the meaning set forth in Section 3.28.
 
“Materials of Environmental Concern” has the meaning set forth in
Section 3.14(f)(3).
 
“Merger” has the meaning set forth in the recitals.
 
“Merger Sub” has the meaning set forth in the preamble.
 
5

--------------------------------------------------------------------------------


 
“Merger Shares” has the meaning set forth in Section 2.7(a).
 
“Monthly Financial Statements” means the unaudited balance sheets of the Company
for each fiscal month completed prior to the Closing Date, beginning with the
month ended September 30, 2006 and the related statements of income,
shareholders’ equity and cash flows for the monthly periods then ended.
 
“Net Working Capital” means the (x) cash less (y) total current accounts payable
based on Company’s existing terms, in each case, as of the close of business on
the day before the Closing Date.
 
“Officer’s Certificate” has the meaning set forth in Section 9.2(a).
 
“Parent” has the meaning set forth in the preamble.
 
“Parent Common Stock” means all shares of common stock, par value $0.001 per
share, of Parent.
 
“Purchaser Damages” has the meaning set forth in Section 9.1(a).
 
“Representatives” means officers, directors, employees, attorneys, accountants,
advisors, agents, distributors, licensees, shareholders, subsidiaries and
lenders of a party.
 
“Secretary of State” has the meaning set forth in Section 2.3.
 
“Seller Damages” has the meaning set forth in Section 9.1(b).
 
“Sole Shareholder” has the meaning set forth in the preamble.
 
“Superior Offer” means an unsolicited, bona fide written offer made by a third
party to acquire, directly or indirectly, pursuant to a tender offer, exchange
offer, merger, consolidation or other business combination, all or substantially
all of the assets of the Company or a majority of the total outstanding voting
securities of the Company, on terms that the Company Board has in good faith
concluded (after the receipt of advice of its outside legal counsel and its
financial adviser), taking into account, among other things, all legal,
financial, regulatory and other aspects of the offer and the person making the
offer, including the likelihood of consummation, to be more favorable, from a
financial point of view, to the Sole Shareholder than the terms of the Merger.
 
“Store EBITDA” means the Company’s EBITDA less the Company headquarters general
and administrative expenses calculated in accordance with GAAP and consistent
with industry standards.
 
“Surviving Corporation” has the meaning set forth in Section 2.1.
 
“Tax” or “Taxes” means all United States federal, state, local and foreign
taxes, and other assessments of a similar nature including, without limitation:
(i) taxes or other charges on or with respect to income, franchises, windfall or
other profits, gross receipts, profits, sales, use, capital stock, payroll,
employment, social security, workers’ compensation, unemployment compensation or
net worth; (ii) taxes or other charges in the nature of excise, withholding,
ad valorem, stamp, transfer, value added or gains taxes; (iii) license,
registration and documentation fees; and (iv) customs duties, tariffs and
similar charges, in each case, whether imposed directly or through withholding,
and including any interest, additions to tax, or penalties applicable thereto.
 
6

--------------------------------------------------------------------------------


 
“Tax Authority” means the IRS and any other national, regional, state,
municipal, foreign or other governmental or regulatory authority or
administrative body responsible for the administration of any Taxes.
 
“Tax Return” means all United States federal, state, local and foreign tax
returns, declarations, statements, reports, schedules, forms and information
returns or other documents and any amendments thereto required to be filed with
a Tax Authority.
 
“Third Party Claim” has the meaning set forth in Section 9.3.
 
“Transaction Expenses” has the meaning set forth in Section 8.3.
 
“Treasury Regulations” has the meaning set forth in Section 3.17(b).
 
“Voting Debt” has the meaning set forth in Section 3.3(b).
 
“WARN Act” means the Worker Adjustment and Retraining Notification Act.
 
ARTICLE II
 
THE MERGER
 
Section 2.1  The Merger
 
At the Effective Time and subject to and upon the terms and conditions of this
Agreement and the applicable provisions of California Law, the Company shall be
merged with and into Merger Sub, the separate corporate existence of the Company
shall cease and Merger Sub shall continue as the surviving corporation and a
wholly owned subsidiary of Parent. Merger Sub, as the surviving corporation
after the Merger, is hereinafter referred to as the “Surviving Corporation.”
 
Section 2.2  Closing
 
The closing of the Merger (the “Closing”) shall take place at 10:00 a.m. Pacific
time, on a date to be specified by the parties, which shall be no later than
three (3) Business Days after satisfaction or waiver of all of the conditions
set forth in ARTICLE VII of this Agreement (other than conditions which can be
satisfied only by the delivery of certificates or other documents at the
Closing) (the “Closing Date”) at the offices of Greenberg Traurig, LLP, located
at 650 Town Center Drive, Suite 1700, Costa Mesa, California, unless another
time, date or place is agreed to by the parties hereto. Each of the parties
hereto acknowledges that it is their intention that the Closing occur (subject
to the terms and conditions of this Agreement) as soon as practicable following
the satisfaction or waiver of the conditions set forth in ARTICLE VII.
 
7

--------------------------------------------------------------------------------


 
Section 2.3  Effective Time
 
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, the parties hereto shall file the agreement of merger in the form
attached hereto as Exhibit A (the “Agreement of Merger”) and the officers’
certificates of the Company and Merger Sub, in each case, in such forms as are
required by California Law with the Secretary of State of the State of
California (the “Secretary of State”), whereupon the Company shall be merged
with and into Merger Sub, which shall survive the Merger, pursuant to the
provisions of California Law. The parties hereto shall make all other filings,
recordings or publications required by California Law in connection with the
Merger. The Merger shall become effective upon the filing of the Agreement of
Merger with the Secretary of State pursuant to California Law or at such later
time as shall be agreed upon by the parties and specified in the Agreement of
Merger (the “Effective Time”).
 
Section 2.4  Effect of the Merger
 
From and after the Effective Time, the effect of the Merger shall be as provided
in this Agreement and the applicable provisions of California Law.
 
Section 2.5  Articles of Incorporation; Bylaws
 
(a)  Immediately after the Effective Time, the articles of incorporation of the
Surviving Corporation shall be the articles of incorporation of Merger Sub as in
effect immediately prior to the Effective Time and as set forth in Exhibit B to
this Agreement, and such articles of incorporation shall be the articles of
incorporation of the Surviving Corporation until thereafter amended as provided
by Law and such articles of incorporation.
 
(b)  Immediately after the Effective Time, the bylaws of the Surviving
Corporation shall be the bylaws of Merger Sub as in effect immediately prior to
the Effective Time and as set forth in Exhibit C to this Agreement, and such
bylaws shall be the bylaws of the Surviving Corporation until thereafter amended
as provided by Law and such bylaws.
 
Section 2.6  Directors; Officers
 
(a)  Immediately after the Effective Time, the directors of Merger Sub at the
Effective Time shall be the directors of the Surviving Corporation until the
earlier of their resignation or removal or until their respective successors are
duly elected and qualified, as the case may be. In furtherance thereof, the
Company shall secure, effective at the Effective Time, resignations of all of
its incumbent directors (the “Company Board”), and the Company shall take all
actions available to the Company to cause the directors of Merger Sub to be so
elected or appointed at the Effective Time.
 
(b)  Immediately after the Effective Time, the officers of Merger Sub at the
Effective Time shall be the officers of the Surviving Corporation until the
earlier of their resignation or removal or until their respective successors are
duly appointed.
 
8

--------------------------------------------------------------------------------


 
Section 2.7  Effect on Capital Stock
 
(a)  Conversion of Stock. Each share of Company Common Stock issued and
outstanding immediately prior to the Effective Time, other than shares of
Company Common Stock to be canceled pursuant to Section 2.7(c), shall be
converted into the right to receive 780 (the “Exchange Ratio”) fully paid and
nonassessable shares of Parent Common Stock (collectively, the “Merger Shares”);
provided, that in no event shall the number of shares of Parent Common Stock
issuable in accordance with this section exceed 780,000 shares.
 
(b)  Capital Stock of Merger Sub. As of the Effective Time, by virtue of the
Merger and without any action on the part of any of the parties hereto or any
holder of securities of Merger Sub, each share of common stock, par value $0.01
per share, of Merger Sub issued and outstanding immediately prior to the
Effective Time shall be converted into and exchanged for one validly issued,
fully paid and nonassessable share of common stock of the Surviving Corporation.
Each stock certificate of Merger Sub evidencing ownership of any such shares of
common stock shall evidence ownership of such shares of capital stock of the
Surviving Corporation.
 
(c)  Cancellation of Company Common Stock Owned by Parent. As of the Effective
Time, by virtue of the Merger and without any action on the part of any of the
parties hereto, all shares of Company Common Stock that are owned by Parent or
by any direct or indirect wholly owned subsidiary of Parent immediately prior to
the Effective Time shall be canceled and extinguished without any conversion
thereof.
 
Section 2.8  Exchange of Certificates
 
At the Closing, the Sole Shareholder shall surrender the Company Certificate(s)
held by him, together with a duly completed and validly executed letter of
transmittal in such form as Parent may reasonably request, and, as soon as
practicable following the Closing, Parent shall deliver the Merger Shares to the
Sole Shareholder, and the Company Certificate so surrendered shall forthwith be
canceled.
 
Section 2.9  No Further Ownership Rights in Company Common Stock
 
At the Effective Time, the stock transfer books of the Company shall be closed
and thereafter there shall be no further registration of transfers of any shares
of Company Common Stock on the records of the Company.
 
Section 2.10  Lost, Stolen or Destroyed Certificates
 
In the event that any Company Certificates shall have been lost, stolen or
destroyed, Parent shall cause to be paid in exchange for such lost, stolen or
destroyed Company Certificates, upon the making of an affidavit of that fact by
the Sole Shareholder, such payment of Parent Common Stock as may be required
pursuant to this ARTICLE II; provided, however, that Parent may, in its
discretion and as a condition precedent to the issuance thereof, require the
Sole Shareholder to deliver a bond in such sum as it may reasonably direct as
indemnity against any claim that may be made against Parent or the Surviving
Corporation with respect to the Company Certificates alleged to have been lost,
stolen or destroyed.
 
9

--------------------------------------------------------------------------------


 
Section 2.11  Taking of Necessary Action; Further Action
 
If, at any time after the Effective Time, any further action is necessary or
desirable to carry out the purposes of this Agreement and to vest the Surviving
Corporation with full right, title and possession to all assets, property,
rights, privileges, powers and franchises of the Company, the officers and
directors of Parent, the Company and the Surviving Corporation are fully
authorized in the name of their respective corporations to take, and will take,
all such lawful and necessary action, so long as such action is not inconsistent
with this Agreement.
 
Section 2.12  Adjustments
 
(a)  On the day prior to the Closing Date, the Company shall deliver to Parent a
statement (the “Closing Statement”) in form and substance reasonably
satisfactory to Parent setting forth the Net Working Capital, Store EBITDA,
Company Revenues and Company Debt as of the Closing Date. No later than two (2)
Business Days prior to Closing, the Company shall deliver to Parent a draft
Closing Statement setting forth the Company’s best estimate of the Net Working
Capital, Store EBITDA, Company Revenues and Company Debt as of the Closing Date.
 
(b)  In the event the Net Working Capital as set forth in the Closing Statement
is less than One Dollar ($1.00), the Sole Shareholder shall pay to Parent an
amount equal to the amount by which Net Working Capital Amount is less than One
Dollar ($1.00).
 
(c)  In the event the Company Debt as set forth in the Closing Statement is
greater than Eight-Hundred Thousand Dollars ($800,000), the Sole Shareholder
shall pay to Parent an amount equal to the amount by which the Company Debt is
greater than Eight-Hundred Thousand Dollars ($800,000).
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF COMPANY
 
Any reference to any event, change, condition or effect being “material” with
respect to any entity or group of entities means any event, change, condition or
effect which (i) is or would reasonably be expected to be material to the
condition (financial or otherwise), properties, assets (including intangible
assets), prospects, liabilities, business, operations or results of operations
of such entity or group of entities, taken as a whole or (ii) would or would
reasonably be expected to prevent or materially alter or delay any of the
transactions contemplated by this Agreement.
 
Each statement contained in any certificate signed by an officer of the Company
and delivered to Parent pursuant to Section 7.3(b) shall constitute a
representation and warranty hereunder by the Company to Parent as to the matters
covered thereby.
 
10

--------------------------------------------------------------------------------


 
Except as disclosed in that section of the document to be delivered by the
Company to Parent after the execution and delivery of this Agreement (the
“Company Disclosure Schedule”) corresponding to the Section of this Agreement to
which the following representations or warranties pertain, the Company
represents and warrants to Parent as of the Closing Date as follows:
 
Section 3.1  Organization, Standing and Power
 
The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the State of California. The Company has the
requisite corporate power to own its properties and to carry on its business as
now being conducted and as currently proposed to be conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the failure to be so qualified and in good standing would or would reasonably be
expected to have a Material Adverse Effect on the Company. The Company has
delivered a true and correct copy of the Company Articles and Company Bylaws,
each as amended to date and as currently in effect, to Parent. The Company is
not in violation of any of the provisions of the Company Articles or Company
Bylaws.
 
Section 3.2  Subsidiaries
 
The Company does not directly or indirectly own any equity or similar interest
in, or any interest convertible or exchangeable or exercisable for any equity or
similar interest in, any corporation, association, partnership, joint venture,
limited liability company, business association or other entity.
 
Section 3.3  Capitalization; Title to the Shares
 
(a)  The authorized capital stock of the Company consists of (i) 1,000,000
shares of Common Stock. Since inception, the Company has never authorized the
issuance of any preferred stock, option plan, warrants or other securities
exercisable or convertible into capital stock of the Company. As of the date
hereof, 1,000 shares of Company Common Stock are issued and outstanding and all
outstanding shares of Company Common Stock are issued to the Sole Shareholder.
All of the outstanding shares of Company Common Stock are duly authorized,
validly issued, fully paid and non-assessable.
 
(b)  Except as set forth above, as of the date hereof and, as of the Closing
(i) there are no shares of capital stock or any other securities of the Company
authorized, issued or outstanding; (ii) there are no existing options, warrants,
calls, preemptive rights, Indebtedness having general voting rights or debt
convertible into securities having such rights (“Voting Debt”) or subscriptions
or other rights, agreements, arrangements or commitments of any character
(including any shareholder rights plan or similar plan commonly referred to as a
“poison pill”), relating to the issued or unissued capital stock of the Company
obligating the Company to issue, transfer or sell or cause to be issued,
transferred or sold any shares of capital stock or Voting Debt of, or other
equity interest in, the Company or securities convertible into or exchangeable
for such shares or equity interests, or obligating the Company to make any
payment linked to the value of the Company Common Stock or the sale price of the
Company, or obligating the Company to grant, extend or enter into any such
option, warrant, call, subscription or other right, agreement, arrangement or
commitment; and (iii) there are no outstanding contractual obligations of the
Company to repurchase, redeem or otherwise acquire the Common Stock, or other
capital stock of the Company or to provide funds to make any investment (in the
form of a loan, capital contribution or otherwise) in any other entity.
 
11

--------------------------------------------------------------------------------


 
(c)  There are no voting trusts or other agreements or understandings to which
the Company is a party with respect to the voting of the Company Common Stock.
 
Section 3.4  Authority
 
The Company has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of the Company. This Agreement has been duly executed and delivered
by the Company and constitutes the valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, except to the
extent that enforceability may be limited by the effect, if any, of any
applicable bankruptcy, reorganization, insolvency, moratorium or other Laws
affecting the enforcement of creditors' rights generally or any general
principles of equity, regardless of whether such enforceability is considered in
a proceeding at law or in equity. Neither the execution and delivery by the
Company of this Agreement nor the consummation of the transactions contemplated
hereby will conflict with, or result in any breach or violation of, or default
under (with or without notice or lapse of time, or both), or give rise to a
right of termination, cancellation or acceleration of any obligation or loss of
any benefit under (i) any provision of the Company Articles or the Company
Bylaws, (ii) any contract, agreement, license or understanding to which the
Company is a party or to which any of its properties or assets are bound or
(iii) any Law applicable to the Company, or any of its properties or assets,
except, in the case of clauses (ii) and (iii) above, any such conflicts,
breaches, violations, defaults, rights or losses which could not, individually
or in the aggregate, have a Material Adverse Effect on the Company. No notice
to, filing with, and no permit, authorization, consent or approval of, any
Governmental Entity, or any other person is necessary for the execution and
delivery of this Agreement by the Company or, except for the filing and
recordation of the Agreement of Merger in accordance with the requirements of
California Law, the consummation of the transactions contemplated by this
Agreement.
 
Section 3.5  Financial Statements
 
Attached hereto as Section 3.5 of the Company Disclosure Schedule are true and
correct copies of the Financial Statements. The Financial Statements have been
prepared in accordance with the Company’s past practice and fairly present in
all material respects the financial position as at such dates and the results of
operations and cash flows for such periods of the Company. As of the Closing,
the Closing Balance Sheet has been prepared in accordance with the Company’s
past practice and fairly presents in all material respects the financial
position of the Company as at the day before the Closing Date.
 
12

--------------------------------------------------------------------------------


 
Section 3.6  Absence of Certain Changes
 
Except as and to the extent set forth in the Financial Statements, from the date
of the Interim Balance Sheet to the date of this Agreement, the Company has
conducted its business in the ordinary course consistent with past practice and
has not:
 
(a)  suffered any Material Adverse Effect;
 
(b)  incurred any liabilities or obligations (absolute, accrued, contingent or
otherwise), except for non-material items incurred in the ordinary course of
business, consistent with past practice or Transaction Expenses, that have been
paid by the Company, or increased, or experienced any change in any assumptions
underlying or methods of calculating, any bad debt, contingency or other
reserves;
 
(c)  paid, discharged or satisfied any claims, liabilities or obligations
(absolute, accrued, contingent or otherwise) other than the payment, discharge
or satisfaction in the ordinary course of business, consistent with past
practice, of liabilities and obligations reflected or reserved against in the
Interim Balance Sheet or incurred in the ordinary course of business, consistent
with past practice;
 
(d)  initiated or settled any litigation;
 
(e)  permitted or allowed any of its properties or assets (real, personal or
mixed, tangible or intangible) to be subjected to any Liens;
 
(f)  written down the value of any inventory or written off as uncollectible any
notes or accounts receivable, except for immaterial write-downs and write-offs
in the ordinary course of business, consistent with past practice;
 
(g)  cancelled any debts or waived any claims or rights of substantial value;
 
(h)  sold, transferred, or otherwise disposed of any of its properties or assets
(real, personal or mixed, tangible or intangible), except in the ordinary course
of business, consistent with past practice;
 
(i)  granted or acquired, agreed to grant to or acquire from any person or
entity any licenses of Intellectual Property, abandoned, disposed of or
permitted to lapse any rights to the use of any Intellectual Property, or
disposed of or disclosed to any person other than representatives of Parent any
trade secret, formula, process or know-how or other Intellectual Property not
theretofore a matter of public knowledge;
 
(j)  increased in any manner (including acceleration or funding provisions) the
compensation or benefits of any current or former director, officer, employee or
consultant of the Company (including any such increase pursuant to any bonus,
pension, profit sharing, incentive compensation or other plan, policy, program,
agreement, arrangement or commitment) or increased in any manner (including
acceleration or funding provisions) the compensation or benefits payable or to
become payable to any current or former director, officer, employee or
consultant of the Company, except, in the case of employees other than officers
of the Company, for such increases in compensation or benefits made in the
ordinary course of business, consistent with past practice;
 
13

--------------------------------------------------------------------------------


 
(k)  adopted, entered into or amended any bonus, pension, profit sharing,
incentive compensation, employment, consulting, severance, termination, deferred
compensation or other plan, program, policy, agreement, arrangement or
commitment, other than as required pursuant to applicable Law, or made any
change in any change in control, severance or termination plan, policy,
practice, program, agreement or arrangement;
 
(l)  entered into or amended any Material Contract;
 
(m)  entered into any operating lease or operating license for property or
assets;
 
(n)  made capital expenditures or commitments or acquired any property, plant
and equipment that would be treated as a capital expenditure in accordance with
GAAP consistently applied for a cost in excess of an aggregate amount of Ten
Thousand Dollars ($10,000);
 
(o)  declared, paid or set aside for payment any dividend or other distribution
in respect of its capital stock or redeemed, purchased or otherwise acquired,
directly or indirectly, any shares of capital stock or other securities of the
Company;
 
(p)  made or changed an election in respect of Taxes, adopted or changed any
accounting method in respect of Taxes, failed to file, on a timely basis, with
the appropriate Tax Authorities, all Tax Returns required to be filed for
taxable periods ending on or before the Closing Date and due on or prior to the
Closing Date, which such Tax Returns shall be true in all material respects,
correct and complete, or failed to pay or remit, on a timely basis, any Taxes
required to be paid, amended any Tax Return, entered into any closing agreement,
settled or consented to any claim or assessment in respect of Taxes, consented
to any extension or waiver of the statutory period of limitations applicable to
any claim or assessment in respect of Taxes, or other made any Tax payments
outside of the ordinary course of business;
 
(q)  paid, loaned or advanced any amount to, or sold, transferred or leased any
properties or assets (real, personal or mixed, tangible or intangible) to, or
entered into any agreement or arrangement with, any of its employees, officers,
directors or shareholders or any affiliate or associate of any of its employees,
officers, directors or shareholders (except for directors' fees and compensation
to officers at rates not inconsistent with the Company's past practice in
connection with business related travel or other expenses incurred on behalf of
the Company) and advances to employees; or
 
(r)  agreed, whether in writing or otherwise, to take any action described in
this Section 3.6.
 
14

--------------------------------------------------------------------------------


 
Section 3.7  Absence of Undisclosed Liabilities
 
Except (i) as disclosed on the Interim Balance Sheet, (ii) for liabilities and
obligations incurred in the ordinary course of business and consistent with past
practice since the date of the Interim Balance Sheet, and (iii) Transaction
Expenses that have been paid by the Company, the Company does not have any
liabilities (whether contingent or absolute, direct or indirect, known or
unknown to the Company or matured or unmatured or otherwise) that would be
required by GAAP consistently applied to be reflected on a balance sheet of the
Company (including the notes thereto). There are no off balance sheet
arrangements to which the Company is a party or otherwise involving the Company.
Except as set forth in Section 3.7 of the Company Disclosure Schedule, the
Company does not have any Indebtedness.
 
Section 3.8  Litigation
 
There is no private or governmental action, suit, proceeding, inquiry, claim,
arbitration or investigation pending before any agency, court or tribunal,
foreign or domestic, or, to the Knowledge of the Company, threatened against the
Company, any of its properties or any of its officers or directors (in their
capacities as such), or which questions or challenges the validity of this
Agreement or any of the transactions contemplated hereby; and to the Knowledge
of the Company, there is no valid basis for any such action, suit, proceeding,
claim, arbitration or investigation. There is no judgment, decree or order
against the Company, or any of its directors or officers (in their capacities as
such), that could prevent, enjoin, or materially alter or delay any of the
transactions contemplated by this Agreement. The Company does not have any
litigation pending against any other party.
 
Section 3.9  Restrictions on Business Activities
 
There is no agreement, judgment, injunction, order or decree binding upon the
Company which has or could reasonably be expected to have the effect of
prohibiting or impairing any current business practice of the Company, any
acquisition of property by the Company or the conduct of business by the Company
as currently conducted or as currently proposed to be conducted.
 
Section 3.10  Governmental Authorization
 
The Company has obtained all federal, state, county, local or foreign
governmental consents, licenses, permits, grants, or other authorizations of a
Governmental Entity (i) pursuant to which the Company currently operates or
holds (or currently proposes to operate or hold) any interest in any of its
properties or (ii) that is required for the operation of the business of the
Company or the holding of any such interest ((i) and (ii) are herein
collectively called “Company Authorizations”). The Company has complied in all
respects with all such Company Authorizations, and all Company Authorizations
are in full force and effect.
 
Section 3.11  Takeover Statutes
 
The Company Board has taken all actions so that any restrictions in any “fair
price,” “control share acquisition” or other similar Law, will not apply to
Parent or Merger Sub with respect to the Merger, including the execution,
delivery or performance of this Agreement and the consummation of the Merger and
the other transactions contemplated hereby.
 
15

--------------------------------------------------------------------------------


 
Section 3.12  Title to Property
 
The Company has good and marketable title to all of its properties, interests in
properties and assets that it purports to own (tangible and intangible),
including all the properties and assets reflected on the Interim Balance Sheet
or acquired after the date of the Interim Balance Sheet (except for properties,
interests in properties and assets having an aggregate book value not in excess
of Ten Thousand Dollars ($10,000) sold or otherwise disposed of since the date
of the Interim Balance Sheet in the ordinary course of business, consistent with
past practice), free and clear of all Liens. The property and equipment of the
Company that are used in the operations of business are in good operating
condition and repair, subject to normal wear and tear, are adequate for the uses
to which they are being put and have been maintained and serviced in accordance
with prudent practice and in material compliance with all applicable Laws. For
purposes of this Section 3.12 only, the terms “property” and “assets” do not
include Intellectual Property.
 
Section 3.13  Intellectual Property
 
(a)  The Company owns or is licensed to use all Company Intellectual Property.
The Company Owned Intellectual Property and the conduct of the business of the
Company has not violated, infringed or misappropriated, do not violate, infringe
or misappropriate, and, to the Knowledge of the Company, will not violate,
infringe or misappropriate, in the ordinary course of business as currently
conducted and as currently proposed to be conducted, any Intellectual Property
of a third party, any right to privacy or publicity, or any applicable Laws
regulating unfair competition or trade practices.
 
(b)  Section 3.13(b) of the Company Disclosure Schedule sets forth a complete
and accurate listing of all patents and patent applications, all registered
trademarks, service marks, and trade names and applications therefor, all
registered Internet domain names and applications therefor, and all registered
copyrights and copyright applications owned or purported to be owned by the
Company, including the jurisdictions in which each such Intellectual Property
right subsists, has been issued or registered or in which any application for
such issuance and registration has been filed. All Company Owned Intellectual
Property is solely owned by the Company free and clear of all Liens, and the
Company is listed in the records of the appropriate United States, state or
foreign agency as the sole owner of record for each issued patent, and each
registered trademark, service mark, trade name, Internet domain name and
copyright, and applications therefor, listed in Section 3.13(b) of the Company
Disclosure Schedule. The Company has not received any written notice or claim
challenging the Company's ownership of any of the Company Owned Intellectual
Property or suggesting that any other person has any claim of legal beneficial
ownership thereto. There are no extant forbearances to sue, consents, settlement
agreements, judgments, orders or similar litigation-related, inter partes or
adversarial-related, or government-imposed obligations to which the Company is a
party or is otherwise bound, that (i) restrict the rights of the Company to use,
transfer, license or enforce any of its Intellectual Property rights;
(ii) restrict the conduct of the business of the Company in order to accommodate
a third party's Intellectual Property rights; or (iii) grant any third party any
right with respect to any Company Intellectual Property rights.
 
16

--------------------------------------------------------------------------------


 
(c)  All issued patents, registered trademarks, registered copyrights,
registered trade names, registered service marks and registered Internet domain
names set forth in Section 3.13(b) of the Company Disclosure Schedule are valid
and enforceable, have not expired or been canceled or abandoned, and are not
subject to any pending or, to the Company's Knowledge, threatened judicial or
administrative proceeding involving the validity, enforceability or scope
thereof. To the Knowledge of the Company, no person is infringing,
misappropriating or otherwise violating any Company Owned Intellectual Property
or Intellectual Property exclusively licensed to the Company. The Company has
not: (i) received any written notice of any claim of infringement or
misappropriation by the Company of any Intellectual Property right of any
person; (ii) been sued in any suit, action or proceeding which involves a claim
of infringement or misappropriation by the Company of any Intellectual Property
right of any person; (iii) brought any action, suit or proceeding for
infringement or misappropriation of Intellectual Property or breach of any
license or agreement involving Intellectual Property against any person;
(iv) delegated, assigned or otherwise transferred any right to bring a claim or
suit against any person for infringement or misappropriation of Company
Intellectual Property; or (v) entered into any agreement to indemnify any person
against any charge of infringement or misappropriation of any Intellectual
Property in response to an actual or suspected threat of infringement or
misappropriation; and, with respect to (ii) and (iii) above, no such suit,
action or proceeding has been threatened.
 
(d)  The Company is not a party to or bound by any agreement containing any
covenant (i) limiting the right of the Company to engage or compete in any line
of business or to compete with any person, (ii) granting to any person any
exclusive rights or sublicensing rights, (iii) providing “most favored nations”
clauses to any person, or (iv) which otherwise adversely affects or would
reasonably be expected to adversely affect the right of the Company to sell,
distribute or manufacture any Company products or Company Intellectual Property
or to purchase or otherwise obtain any software, components, parts or
subassemblies.
 
(e)  Section 3.13(f) of the Company Disclosure Schedule lists all computer
software that is owned, licensed, leased or otherwise used in the business of
the Company (“Company Software”), other than commercially available,
off-the-shelf software with an acquisition cost of less than Five Hundred
Dollars ($500), and identifies which is owned, licensed, leased or otherwise
used, as the case may be.
 
(f)  The Company has taken reasonable measures consistent with industry practice
to protect and preserve the confidentiality of all trade secrets owned, used,
appropriated or disclosed by the Company and not otherwise protected by patents
or copyright (“Confidential Information”). All use, disclosure or appropriation
of Confidential Information owned by the Company by or to a third party has been
pursuant to the terms of an agreement or other legal obligation between the
Company, on the one hand, and such third party, on the other hand, pursuant to
which the third party undertakes to protect and not disclose such Confidential
Information. All use, disclosure or appropriation by the Company of Confidential
Information not owned by the Company has been pursuant to the terms of a written
agreement between the Company and the owner of such Confidential Information, or
is otherwise lawful. Neither the Company or any person under the control of the
Company has materially breached any confidentiality agreements that such person
is subject to, and, to the Knowledge of the Company, no other party to any such
confidentiality agreement is in material breach thereof.
 
17

--------------------------------------------------------------------------------


 
(g)  No current or former shareholder, member, partner, director, officer or
employee of the Company or any of its predecessors in interest will, after the
consummation of the Merger, own or retain any rights in, to, or under any of the
Company Intellectual Property.
 
(h)  The Company has at all times complied in all material respects with all
applicable legal requirements relating to privacy, data protection and the
collection and use of personal information gathered or accessed in the course of
the operations of the Company. The Company has at all times complied in all
material respects with all rules, policies and procedures established by the
Company from time to time with respect to the foregoing. No claims are pending
and, to the Knowledge of the Company, no claims have been asserted or threatened
against the Company or are likely to be asserted or threatened against the
Company by any person or entity alleging a violation of such person's or
entity's privacy, personal or confidentiality rights under any such Laws,
policies or procedures. The consummation of the Merger will not breach or
otherwise cause any violation of any such Laws, policies or procedures.
 
(i)  With respect to all personal information described in Section 3.13(h), the
Company has taken all steps reasonably necessary (including, without limitation,
implementing and monitoring compliance with measures with respect to technical
and physical security) to protect the information in a manner consistent with
the Laws, policies or procedures referred to in Section 3.13(h). There has been
no unauthorized access to or other misuse of that information.
 
Section 3.14  Environmental Matters
 
(a)  The Company is in full compliance with all Environmental Laws, which
compliance includes, but is not limited to, the possession by the Company of all
permits and other governmental authorizations required under all Environmental
Laws, and compliance with the terms and conditions thereof. The Company has not
received any communication (written or oral), whether from a Governmental
Entity, citizens group, employee or otherwise, that alleges that the Company is
not in such full compliance, and there are no circumstances that may prevent or
interfere with such full compliance in the future. All permits and other
governmental authorizations currently held by the Company pursuant to all
Environmental Laws are identified in Section 3.14 of the Company Disclosure
Schedule.
 
(b)  There is no Environmental Claim pending or, to the Company's Knowledge,
threatened against the Company or against any person or entity whose liability
for any Environmental Claim the Company has retained or assumed either
contractually or by operation of law.
 
(c)  There are no past or present actions, activities, circumstances,
conditions, events or incidents, including, without limitation, the release,
emission, discharge, presence or disposal of any Material of Environmental
Concern, that could form the basis of any Environmental Claim against the
Company or against any person or entity whose liability for any Environmental
Claim the Company has retained or assumed either contractually or by operation
of law, or otherwise result in any costs or liabilities under Environmental Law.
 
18

--------------------------------------------------------------------------------


 
(d)  Without in any way limiting the generality of the foregoing, (i) all
on-site and off-site locations where the Company has stored, disposed or
arranged for the disposal of Materials of Environmental Concern are identified
in Section 3.14(d)(i) of the Company Disclosure Schedule, (ii) all underground
storage tanks, and the capacity and contents of such tanks, located on any
property owned, leased, operated or used by the Company are identified in
Section 3.14(d)(ii) of the Company Disclosure Schedule, (iii) except as set
forth in Section 3.14(d)(iii) of the Company Disclosure Schedule, there is no
asbestos contained in or forming part of any building, building component,
structure or office space owned by the Company or by any affiliate of the
Company or Sole Shareholder, (iv) except as set forth in Section 3.14(d)(iv) of
the Company Disclosure Schedule, to the Knowledge of the Company, there is no
asbestos contained in or forming part of any building, building component,
structure or office space leased, operated or used by the Company and (v) except
as set forth in Section 3.14(d)(v) of the Company Disclosure Schedule, no
polychlorinated biphenyls or polychlorinated biphenyl-containing items are used
or stored at any property owned, leased, operated or used by the Company.
 
(e)  The Company has provided to Parent all written assessments, reports, data,
results of investigations or Audits, and other information that is in the
possession of or reasonably available to the Company regarding environmental
matters pertaining to or the environmental condition of the business of the
Company or the compliance (or noncompliance) by the Company with any
Environmental Laws.
 
(f)  The Company is not required by virtue of the transactions set forth herein
and contemplated hereby, or as a condition to the effectiveness of any
transactions contemplated hereby, (i) to perform a site assessment for Materials
of Environmental Concern, (ii) to remove or remediate Materials of Environmental
Concern, (iii) to give notice to or receive approval from any Governmental
Entity pursuant to any Environmental Law, or (iv) to record or deliver to any
person or entity any disclosure document or statement pertaining to
environmental matters.
 
For purposes of this Agreement:
 
(1)  “Environmental Claim” means any claim, action, cause of action, suit,
proceeding, investigation, order, demand or notice (written or oral) by any
person or entity alleging potential liability (including, without limitation,
potential liability for investigatory costs, cleanup costs, governmental
response costs, natural resources damages, property damages, personal injuries,
or penalties) arising out of, based on or resulting from (a) the presence, or
release into the environment, of, or exposure to, any Material of Environmental
Concern at any location, whether or not owned or operated by the Company or (b)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law.
 
(2)  “Environmental Laws” means all federal, state, local and foreign laws,
regulations, ordinances, requirements of governmental authorities, and common
law in effect as of the date hereof, relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata, and natural
resources), including, without limitation, Laws relating to (i) emissions,
discharges, releases or threatened releases of, or exposure to, Materials of
Environmental Concern, (ii) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Materials of
Environmental Concern, (iii) recordkeeping, notification, disclosure and
reporting requirements regarding Materials of Environmental Concern, and (iv)
endangered or threatened species of fish, wildlife and plant and the management
or use of natural resources.
 
19

--------------------------------------------------------------------------------


 
(3)  “Materials of Environmental Concern” means chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum and
petroleum products, asbestos or asbestos-containing materials or products,
polychlorinated biphenyls, lead or lead-based paints or materials, radon,
fungus, mold, mycotoxins or other substances that may have an adverse effect on
human health or the environment.
 
Section 3.15  Taxes
 
(a)  The Company has filed all Tax Returns required to be filed by it, and all
such Tax Returns were true, complete and correct in all material respects. All
Taxes required to be paid by the Company have been timely paid other than those
(i) currently payable without penalty or interest, or (ii) being contested in
good faith by appropriate proceedings and for which, in the case of both clauses
(i) and (ii), adequate reserves have been established on the books and records
of the Company in accordance with the Company’s past practice. The Company does
not have any liability for unpaid Taxes accruing after the date of the Interim
Balance Sheets other than unpaid Taxes arising in the ordinary course of
business.
 
(b)  There are no Liens for Taxes upon any property or assets of the Company.
 
(c)   The Company has not made any change in accounting methods, received a
ruling from any taxing authority or signed an agreement with respect thereto or
signed any closing agreement with respect to any Tax year.
 
(d)  The Company has complied in all respects with all applicable Laws, rules
and regulations relating to the payment and withholding of Taxes (including
withholding of Taxes pursuant to Sections 1441 and 1442 of the Code or similar
provisions under any foreign Laws) and has, within the time and the manner
prescribed by Law, withheld and paid over to the proper taxing authorities all
amounts required to be so withheld and paid over under applicable Laws.
 
(e)  The Company is not required to include in income any adjustment pursuant to
Section 481(a) of the Code by reason of any voluntary change in accounting
method (nor has any Governmental Entity proposed in writing any such adjustment
or change of accounting method).
 
20

--------------------------------------------------------------------------------


 
(f)  No Audits are presently pending with regard to any Taxes or Tax Returns of
the Company and a list of all Audits commenced or completed with respect to the
Company with respect to taxable periods ending after January 1, 1999 is set
forth in Section 3.15(f) of the Company Disclosure Schedule. No written
notification has been received by the Company that such an Audit is pending or
threatened with respect to any Taxes due from or with respect to or attributable
to the Company or any Tax Return filed by or with respect to the Company.
 
(g)  All Tax deficiencies that have been claimed, proposed or asserted against
the Company have been fully paid or finally settled, and no issue has been
raised in any examination by any taxing authority that, by application of
similar principles, could reasonably be expected to result in the proposal or
assertion of a Tax deficiency for another year not so examined.
 
(h)  There are no outstanding requests, agreements, consents or waivers to
extend the statutory period of limitations applicable to the assessment of any
Taxes or deficiencies against the Company.
 
(i)  No power of attorney has been granted by or with respect to the Company
with respect to any matter relating to Taxes.
 
(j)  The Company is not a party to, is not bound by or has any obligation under
any Tax sharing agreement, Tax indemnification, or Tax allocation agreement or
similar agreement, contract or arrangement, and the Company does not have any
potential liability or obligation to any person as a result of, or pursuant to,
any such agreement, contract or arrangement.
 
(k)  The Company is not a party to any agreement, plan, contract or arrangement
(whether oral or in writing) that could result, separately or in the aggregate,
in the payment of any “excess parachute payments” within the meaning of Section
280G of the Code.
 
(l)  The deductibility of compensation paid by the Company will not be limited
by Section 162(m) of the Code.
 
(m)  All transactions that could give rise to an understatement of the federal
income tax liability of the Company within the meaning of Section 6662(d) of the
Code are adequately disclosed on Tax Returns in accordance with Section
6662(d)(2)(B) of the Code if there is or was no substantial authority for the
treatment giving rise to such understatement.
 
(n)  The Company is not and has not been a U.S. real property holding company
(as defined in Section 897(c)(2) of the Code) during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.
 
(o)  There are no unresolved questions or claims concerning Tax liability of the
Company.
 
(p)  Other than any Tax Returns that have not yet been required to be filed, the
Company has made available to Parent true, correct and complete copies of the
United States federal income Tax Return and any state, local or foreign Tax
Return for the Company for any jurisdiction for each of the taxable periods
ended December 31, 2001 through December 31, 2005.
 
21

--------------------------------------------------------------------------------


 
(q)  The net operating loss and credit carryovers, if any, available to the
Company, and their expiration dates, is set forth in the Disclosure Schedule. As
of the date of this Agreement, none of such net operating loss and credit
carryovers are subject to the limitations imposed by Sections 382, 383 or 384 of
the Code (or any predecessor thereto) or otherwise.
 
(r)  Section 3.15(r) of the Disclosure Schedule sets forth (i) all elections
with respect to Taxes made by the Company and (ii) all foreign, state and local
jurisdictions in which the Company is or has been subject to Tax and each type
of Tax payable in such jurisdiction during the taxable year ending December 31,
2005.
 
(s)  The Company has delivered or made available to Parent complete and accurate
copies of each of (i) all Audit reports, letter rulings, technical advice
memoranda and similar documents issued by a Governmental Entity relating to the
United States or foreign Taxes due from or with respect to the Company, (ii) all
closing agreements entered into by the Company with any Taxing Authority
existing on the date hereof and (iii) copies of any correspondence to any Tax
Authority.
 
(t)  The Company does not have any liability with respect to income, franchise
or similar Taxes relating to the operation of the Company prior to the date of
the Interim Balance Sheet in excess of the amounts that are accrued with respect
thereto and are reflected in the Interim Financial Statements, and since the
date of the Interim Balance Sheets, the Company has not incurred any liability
for Taxes, except with respect to operations in the ordinary course of business
after the date of the Interim Balance Sheets. All Taxes owed and due by the
Company relating to operations on or prior to the date of the Interim Balance
Sheets (whether or not shown on any Tax Return) have been paid on a timely
basis.
 
(u)  The Company has not received written notice of any claim made by an
authority in a jurisdiction where the Company does not file Tax Returns, that
the Company is or may be subject to taxation by that jurisdiction.
 
(v)   No taxing authority is asserting or, to the Company's Knowledge,
threatening to assert a claim against the Company under or as a result of
Section 482 of the Code or any similar provision Law.
 
(w)  The Company has not been a member of any affiliated group within the
meaning of Section 1504(a) of the Code, or any similar affiliated or
consolidated group for tax purposes under state, local or foreign Law (other
than a group the common parent of which is the Company), or has any liability
for Taxes of any person (other than the Company) under Treasury Regulation
Section 1.1502-6 or any similar provision of state, local or foreign Law as a
transferee or successor, by contract or otherwise.
 
22

--------------------------------------------------------------------------------


 
(x)  The Company has not distributed stock of another entity, or has had its
stock distributed by another entity, in a transaction that was purported or
intended to be governed in whole or in part by Section 355 or Section 361 of the
Code.
 
(y)  The Company has not engaged in any reportable transactions that were
required to be disclosed pursuant to Section 1.6011-4 of the Code.
 
(z)  The Company has delivered or made available to Parent a copy of all of the
Company's tax returns and other records and workpapers related to Taxes, which
include information that would allow Parent to determine: (i) a complete list of
the types of Tax Returns being filed by the Company in each taxing jurisdiction,
(ii) the year of the commencement of the filing of each such type of Tax Return
in each jurisdiction, (iii) all closed years with respect to each such type of
Tax Return filed in each jurisdiction, (iv) all material Tax elections filed in
each jurisdiction by the Company, (v) the tax basis of the assets of the
Company, (vi) any deferred intercompany gain with respect to the transactions to
which the Company has been a party, (vii) the accumulated earnings and profits
and any loss carryovers of the Company and (viii) deferred income taxes.
 
(aa)  The Company is registered with the relevant Tax Authority for Tax
purposes.
 
Section 3.16  Employee Benefit Plans
 
(a)  Section 3.16(a) of the Company Disclosure Schedule lists, with respect to
the Company and any trade or business (whether or not incorporated) which is
treated as a single employer with the Company (an “ERISA Affiliate”) within the
meaning of Section 414(b), (c), (m) or (o) of the Code, (i) all employee benefit
plans (as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”)), (ii) each loan to any current or former
non-officer employee, officer or director and any stock option, stock purchase,
phantom stock, stock appreciation right, equity based award, supplemental
retirement, severance, termination, change in control, sabbatical, medical,
dental, vision care, disability, employee relocation, cafeteria benefit (Code
Section 125) or dependent care (Code Section 129), life insurance or accident
insurance plans, programs or arrangements, (iii) all bonus, pension, profit
sharing, savings, deferred compensation or incentive plans, programs, policies,
agreements or arrangements, (iv) other fringe, welfare or employee benefit
plans, programs, policies, agreements or arrangements, and (v) any current or
former employment or, consulting, retention, executive compensation or severance
agreements or arrangements, written or otherwise, for the benefit of, or
relating to, any present or former employee, consultant or director of the
Company with respect to which the Company or any ERISA Affiliate could have any
liability (together, the “Company Employee Plans”).
 
(b)  The Company has made available to Parent a copy of each of the Company
Employee Plans and related material plan documents (including trust documents,
insurance policies or contracts, employee booklets, summary plan descriptions,
summary of material modifications, prospectuses and other authorizing documents)
and has, with respect to each Company Employee Plan that is subject to ERISA
reporting requirements, made available copies of the Form 5500 reports
(including all applicable schedules) filed for the last three (3) plan years.
Any Company Employee Plan intended to be qualified under Section 401(a) of the
Code has either obtained from the IRS a favorable determination letter as to its
qualified status under the Code, or the expiration of the requisite period under
applicable regulations promulgated by the IRS under the Code (“Treasury
Regulations”) or IRS pronouncements in which to apply for such determination
letter and to make any amendments necessary to obtain a favorable determination
has not occurred or has been established under a standardized prototype plan for
which an IRS opinion letter has been obtained by the plan sponsor and is valid
and sufficient as to the adopting employer. The Company has also furnished or
made available to Parent the most recent IRS determination, notification,
advisory, or opinion letter issued with respect to each such Company Employee
Plan, and, to the Company's Knowledge, nothing has occurred since the issuance
of each such letter that could reasonably be expected to cause the loss of the
tax-qualified status of any Company Employee Plan subject to Section 401(a) of
the Code.
 
23

--------------------------------------------------------------------------------


 
(c)  None of the Company Employee Plans promises or provides retiree medical or
other retiree welfare benefits to any person, except as required by applicable
Law. There has been no non-exempt “prohibited transaction,” as such term is
defined in Section 406 of ERISA and Section 4975 of the Code, with respect to
any Company Employee Plan. Each Company Employee Plan has been administered in
accordance with its terms and in compliance with the requirements prescribed by
any and all applicable statutes, rules and regulations (including ERISA, the
Code and any and all applicable federal or state securities laws). Neither the
Company nor any of its ERISA Affiliates is subject to any liability or penalty
under Sections 4976 through 4980 of the Code or Title I of ERISA with respect to
any of the Company Employee Plans. All contributions required to be made by the
Company or any of its ERISA Affiliates to any Company Employee Plan have been
made on or before their due dates. With respect to each Company Employee Plan,
no “reportable event” within the meaning of Section 4043 of ERISA (excluding any
such event for which the thirty (30) day notice requirement has been waived
under the regulations to Section 4043 of ERISA) nor any event described in
Section 4062, 4063 or 4041 or ERISA has occurred. Each Company Employee Plan can
be amended, terminated or otherwise discontinued after the Closing Date in
accordance with its terms, without liability to Parent (other than ordinary
administrative expenses typically incurred in a termination event). With respect
to each Company Employee Plan subject to ERISA as either an employee pension
plan within the meaning of Section 3(2) of ERISA or an employee welfare benefit
plan within the meaning of Section 3(1) of ERISA, the Company has prepared in
good faith and timely filed all requisite governmental reports (which, to the
Company's Knowledge, were true and correct as of the date filed). No suit,
administrative proceeding, action or other litigation has been brought or is
pending, or, to the Knowledge of the Company, is threatened, against or with
respect to any such Company Employee Plan, including any Audit or inquiry by the
IRS, United States Department of Labor, the United States Securities and
Exchange Commission or any other Governmental Entity, other than requests for
payments in the ordinary course or requests for qualified domestic relations
orders.
 
(d)  With respect to each Company Employee Plan, the Company has complied with
(i) the applicable health care continuation and notice provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
regulations (including proposed regulations) thereunder, (ii) the applicable
requirements of the Family Medical and Leave Act of 1993 and the regulations
thereunder and (iii) the applicable requirements of the Health Insurance
Portability and Accountability Act of 1996 and the regulations (including
proposed regulations) thereunder.
 
24

--------------------------------------------------------------------------------


 
(e)  Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby, by themselves or in conjunction with
any other agreements, events or occurrences will (i) entitle any current or
former employee, director or other service provider of the Company or any ERISA
Affiliates to severance benefits or any other payment, except as expressly
provided in this Agreement, (ii)  increase any benefits otherwise payable by the
Company or (iii) accelerate the time of payment or vesting of Company Options or
any benefit, or increase the amount of compensation due any such employee,
director or service provider.
 
(f)  There has been no amendment to, written interpretation or announcement
(whether or not written) by the Company or any ERISA Affiliates relating to, or
change in participation or coverage under, any Company Employee Plan which would
increase the expense of maintaining such Company Employee Plan above the level
of expense incurred with respect to that Company Employee Plan for the most
recent fiscal year included in the Financial Statements.
 
(g)  The Company does not maintain, sponsor, participate in or contribute to,
nor has it ever maintained, established, sponsored, participated in, or
contributed to, any pension plan (within the meaning of Section 3(2) of ERISA)
which is subject to Section 302 of ERISA, Title IV of ERISA or Section 412 of
the Code.
 
(h)  Neither the Company nor any of its ERISA Affiliates is a party to, or has
made any contribution to or otherwise incurred any obligation to contribute to,
any “multi-employer plan” as defined in Section 3(37) of ERISA.
 
(i)  Neither the Company nor any ERISA Affiliate is obligated to make any
parachute payments as such term is defined in Section 280G of the Code, and
neither is a party to any agreement that under certain circumstances is
reasonably likely to obligate it, or any successor in interest, to make any
parachute payments that will not be deductible under Section 280G of the Code.
Neither the Company nor any ERISA Affiliate is obligated to make reimbursement
or gross-up payments to any person in respect to excess parachute payments.
 
(j)  No amounts paid by the Company by any Company Employee Plan would fail to
be deductible under Sections 404 or 404A of the Code.
 
Section 3.17  Employee Matters
 
(a)  The Company is and has been in material compliance with all currently
applicable Laws and regulations respecting employment, discrimination in
employment, terms and conditions of employment, termination of employment,
wages, hours, occupational safety and health, employee whistle-blowing,
immigration, employee privacy, employment practices and classification of
employees, consultants and independent contractors, and are not engaged in any
unfair labor practice, as defined in the National Labor Relations Act or other
applicable Law.
 
25

--------------------------------------------------------------------------------


 
(b)  The Company has withheld all amounts required by Law or by agreement to be
withheld from the wages, salaries, and other payments to employees or
consultants; and is not liable for any arrears of wages or any taxes or any
penalty for failure to comply with any of the foregoing. The Company is not
liable for any payment to any trust or other fund or to any governmental or
administrative authority, with respect to unemployment compensation benefits,
social security or other benefits or obligations for employees (other than
routine payments to be made in the normal course of business, consistent with
past practice). There are no pending claims against the Company under any
workers compensation plan or policy or for long term disability.
 
(c)  There are no charges, complaints or controversies pending or, to the
Knowledge of the Company, threatened, between the Company and any of its
employees, former employees, consultants, independent contractors or applicants
which charges, complaints or controversies have resulted or could reasonably be
expected to result in an action, suit, proceeding, claim, grievance, arbitration
or investigation before any Governmental Entity. The Company has not received
notice, nor to the Company's Knowledge does any Governmental Entity responsible
for the enforcement of labor or employment Laws intend to conduct an
investigation with respect to the Company, and no such investigation is in
progress.
 
(d)  Since the enactment of the WARN Act, (i) the Company has not effectuated a
“plant closing” (as defined in the WARN Act) affecting any site of employment or
one or more facilities or operating units within any site of employment or
facility of the Company, (ii) there has not occurred a “mass layoff” (as defined
in the WARN Act) affecting any site of employment or facility of the Company,
(iii) the Company has not been affected by any transaction or engaged in layoffs
or employment terminations sufficient in number to trigger application of any
similar Law and (iv) none of the Company's employees has suffered an “employment
loss” (as defined in the WARN Act) during the six (6) month period prior to the
date hereof.
 
(e)  The Company is not a party to any collective bargaining agreement or
similar agreement with any labor organization or work council, or work rules or
practices agreed to with any labor organization, work council or employee
association applicable to employees of the Company. None of the employees of the
Company are represented by any labor organization or work council and, to the
Company's Knowledge, there have been no union or work council organizing
activities or proceedings among any of its employees, nor does any question
concerning representation exist concerning such employees.
 
(f)  There is no labor strike, dispute, corporate campaign, slowdown, stoppage
or lockout actually pending, or to the Knowledge of the Company, threatened
against or affecting the Company and during the last three (3) years there has
not been any such action.
 
(g)  All personnel policies and procedures applicable to employees of the
Company are in writing. There are no personnel manuals, handbooks, policies,
rules or procedures applicable to employees of the Company, other than those set
forth in Section 3.17(g) of the Company Disclosure Schedule, true and complete
copies of which have heretofore been made available to Parent.
 
26

--------------------------------------------------------------------------------


 
(h)  To the Company's Knowledge, no employees of the Company are in violation of
any term of any employment contract, invention assignment agreement, patent
disclosure agreement, non-competition agreement, non-solicitation agreement, or
any restrictive covenant to a former employer relating to the right of any such
employee to be employed by the Company because of the nature of the business
conducted by the Company or to the use of trade secrets or proprietary
information of others.
 
(i)  Section 3.17(i) of the Company Disclosure Schedule sets forth a true and
complete list of (i) the names and current salaries of all employees, directors
and elected and appointed officers of the Company, and the family relationships,
if any, among such persons and (ii) all group insurance programs in effect for
employees of the Company. The Company is not in default with respect to any of
its obligations referred to in the preceding sentence. No key employees or
officers of the Company have given notice to the Company, nor does the Company
have Knowledge, that any such key employee or officer intends to terminate his
or her employment with the Company.
 
(j)  The Company does not have any (i) existing service or other agreements with
any officers or employees of the Company which subject to legal requirements
cannot be fairly terminated by three (3) months' notice or less without giving
rise to a claim for damages or compensation; (ii) liability for compensation to
ex-employees; (iii) obligation to re-instate or re-employ any ex-officer or
ex-employee of the Company; (iv) knowledge of grounds for dismissal of any
employee of the Company; (v) policy, practice or obligation regarding redundancy
payments to employees which is more generous than the applicable award(s) or
legislation; or (vi) industrial agreement or enterprise agreement (whether
registered or not) or plans to introduce any such agreement, that applies to any
employee or officer of the Company.
 
(k)  Except as set forth on the Company Disclosure Schedule, no person has any
agreement with the Company under which that person acts as an independent
contractor, consultant, or in a similar capacity for the Company whether on a
full time or a part time or retainer basis or otherwise.
 
Section 3.18  Interested Party Transactions
 
The Company is not indebted to any director, officer, employee, consultant or
shareholder of the Company (except for current amounts due as normal salaries
and bonuses and in reimbursement of ordinary expenses), and no such person is
indebted to the Company. No officer, director or shareholder of the Company owns
or holds, directly or indirectly, any interest in (excepting holdings solely for
passive investment purposes of securities of publicly held and traded entities
constituting less than five percent (5%) of the equity of any such entity), or
is an officer, director, employee or consultant of any person that is, a
competitor, lessor, lessee, customer or supplier of the Company or which
conducts a business similar to any business conducted by the Company. No
officer, director or shareholder of the Company (a) owns or holds, directly or
indirectly, in whole or in part, any Company Intellectual Property, (b) has any
claim, charge, action or cause of action against the Company, except for claims
for reasonable unreimbursed travel or entertainment expenses, accrued vacation
pay or accrued benefits under any employee benefit plan existing on the date
hereof, (c) has made, on behalf of the Company, any payment or commitment to pay
any commission, fee or other amount to, or to purchase or obtain or otherwise
contract to purchase or obtain any goods or services from, any other person of
which any officer, director or shareholder of the Company (or, to the Knowledge
of the Company, a relative of any of the foregoing) is a partner or shareholder
(except holdings solely for passive investment purposes of securities of
publicly held and traded entities constituting less than five percent (5%) of
the equity of any such entity) or (d) has any material interest in any property,
real or personal, tangible or intangible, used in or pertaining to the business
of the Company.
 
27

--------------------------------------------------------------------------------


 
Section 3.19  Leased Property
 
Section 3.19 of the Company Disclosure Schedule sets forth a complete list of
the real property leased by the Company and a description of the terms of each
lease (the “Lease Agreements”). Each Lease Agreement is valid, binding and
enforceable in accordance with its terms and the Company has a valid and binding
leasehold interest in, and enjoys peaceful possession of, the real property
described in Section 3.19 of the Disclosure Schedule. The Company does not lease
any real property other than the real property subject to the Lease Agreements.
There are no disputes, oral agreements, or forbearance programs in effect as to
the Lease Agreements. There are no existing defaults by the Company under any
Lease Agreement, and no event has occurred that (with the giving of notice,
lapse of time or both) would constitute a default by the Company under any Lease
Agreement. The Company has not assigned, transferred, conveyed, mortgaged,
deeded in trust, or encumbered any interest in the leasehold or any of its
rights under any Lease Agreement, and the leasehold estate created by each such
lease is free and clear of all Liens. The Company is not engaged in any
negotiation for the reviewing of the rent payable under any Lease Agreement. The
Company does not own any real property.
 
Section 3.20  Insurance
 
The Company has policies of insurance and bonds of the type and in the amounts
customarily carried by persons conducting businesses or owning assets similar to
those of the Company. Section 3.20(i) of the Company Disclosure Schedule
contains a complete list of the policies and contracts of insurance maintained
by the Company other than employee benefit plans listed on Section 3.16 of the
Company Disclosure Schedule. All such policies and bonds are in full force and
effect, all premiums due and payable to date under all such policies and bonds
have been paid and the Company is otherwise in compliance with the terms of such
policies and bonds. There is no claim pending under any such policies or bonds
as to which coverage has been questioned, denied or disputed by the underwriters
of such policies or bonds. The Company has not received any notice of
cancellation or non-renewal of any such policies or bonds from any of its
insurance carriers, nor to the Company's Knowledge, is the termination of any
such policies or bonds threatened. The Company has not received any notice from
any of its insurance carriers that any insurance premiums will be increased in
the future or that any insurance coverage presently provided will not be
available to the Company in the future on substantially the same terms as now in
effect. Except as disclosed on Section 3.20(ii) of the Company Disclosure
Schedule, none of such policies or bonds provides for any retrospective premium
adjustment, experience-based liability or loss sharing arrangement affecting the
Company.
 
28

--------------------------------------------------------------------------------


 
Section 3.21  Compliance With Laws
 
The Company has complied in a timely manner and in all material respects with
all statutes, laws, codes, ordinances, regulations, rules, orders, judgments,
writs, injunctions, acts, guidelines, policies, directions or decrees of any
Governmental Entity, whether or not having the force of law (“Law” or “Laws”)
that affect the business, properties or assets of the Company, and no notice,
charge, claim, action or assertion has been received by the Company or to the
Company's Knowledge, has been filed, commenced or threatened against the
Company alleging any violation of any of the foregoing. The Company has not at
any time received any notice or direction from any Governmental Entity
challenging or questioning the legal right of the Company to design, market,
offer or sell any of its products or services or the use of its assets in the
present manner or style thereof.
 
Section 3.22  Minute Books
 
The minute books of the Company made available to Parent contain a complete and
accurate summary of all meetings of directors and shareholders and all actions
by written consent since the time of incorporation of the Company, through the
date of this Agreement, and reflect all transactions and other corporate actions
referred to in such minutes accurately in all material respects.
 
Section 3.23  Internal Controls
 
The Company (i) makes and keeps accurate books and records that fairly reflect
the transactions and dispositions of assets of the Company and (ii) maintains
internal accounting controls which provide reasonable assurance that (a)
transactions are recorded as necessary to permit preparation of its financial
statements in accordance with the Company’s past practice, (b) receipts and
expenditures are made only in accordance with general or specific authorizations
of management and directors of the Company, (c) access to its assets is
permitted only in accordance with general or specific authorizations of
management and directors of the Company, and (d) the reported accounting for its
assets and liabilities is compared with existing assets and liabilities at
reasonable intervals.
 
Section 3.24  Complete Copies of Materials
 
The Company has delivered to Parent, or made available for Parent to review,
complete copies of each document which has been requested by Parent, its counsel
and other advisors in connection with their legal and accounting review of the
Company, including, without limitation, (i) the Company Articles and Company
Bylaws as amended to date and as currently in effect, (ii) all material permits,
orders, and consents issued by any regulatory agency with respect to the
Company, or any securities of the Company, and all applications for such
permits, orders, and consents, (iii) agreements relating to Intellectual
Property, and (iv) the stock transfer books of the Company setting forth all
transfers of any capital stock, in each case, as currently in effect.
 
29

--------------------------------------------------------------------------------


 
Section 3.25  Brokers' and Finders' Fees
 
The Company has not incurred, nor will it incur, directly or indirectly, any
liability for brokerage or finders' fees or agents' commissions or investment
bankers' fees or any similar charges in connection with this Agreement or any
transaction contemplated hereby.
 
Section 3.26  Board Approval
 
The Company Board has unanimously (i) adopted and approved this Agreement and
the Merger, (ii) determined that the transactions contemplated herein and
therein are advisable and in the best interests of the shareholders of the
Company and on terms that are fair to such shareholders and (iii) resolved to
recommend that the shareholders of the Company approve this Agreement and the
Merger, and none of the aforesaid actions by the Company Board has been amended,
rescinded or modified.
 
Section 3.27  Customers and Suppliers
 
No customer which individually accounted for five percent (5%) or more of the
Company's gross revenues during the twelve (12) month period preceding the date
hereof, and no supplier of the Company has canceled or otherwise terminated, or
communicated any threat to the Company to cancel or otherwise terminate its
relationship with the Company, or has decreased materially its services or
supplies to the Company in the case of any such supplier, or its usage of the
services or products of the Company in the case of any such customer, and to the
Company's Knowledge, no such supplier or customer intends to cancel or otherwise
terminate its relationship with the Company or to decrease materially its
services or supplies to the Company or its usage of the services or products of
the Company.
 
Section 3.28  Material Contracts
 
Except for the contracts and agreements described in Section 3.28 of the Company
Disclosure Schedule (the “Material Contracts”), the Company is not a party to or
bound by any material contract, including without limitation:
 
(a)  any distributor, sales, advertising, agency or manufacturer's
representative contract;
 
(b)  any continuing contract for the purchase of materials, supplies, equipment
or services involving in the case of any such contract more than Twenty Five
Thousand Dollars ($25,000) over the life of the contract;
 
(c)  any contract, commitment or agreement relating to the acquisition by the
Company of any assets of a substantial nature, operating business or capital
stock of any other person, the participation in a joint venture or similar
arrangement with any other person or the making of any other investment in any
other person;
 
(d)  any contract or commitment granting exclusive marketing or distribution or
other exclusive rights;
 
30

--------------------------------------------------------------------------------


 
(e)  any contract, commitment, offer or proposal made by or binding upon the
Company to any customer or potential customer for the sale of products or
services having a value of more than Ten Thousand Dollars ($10,000) in a twelve
(12) month period;
 
(f)  any contract that expires or may be renewed at the option of any person
other than the Company so as to expire more than one (1) year after the date of
this Agreement;
 
(g)  any contract or commitment requiring the Company to sell or otherwise
provide current or future products or services, or to provide support for any
current or future products or services, in each case, for any period expiring
more than six (6) months from the date hereof;
 
(h)  any trust indenture, mortgage, promissory note, loan agreement or other
contract or instrument for the borrowing of money, any currency exchange,
commodities or other hedging arrangement or any leasing transaction of the type
required to be capitalized in accordance with GAAP consistently applied;
 
(i)  any contract or commitment for capital expenditures in excess of Twenty
Five Thousand Dollars ($25,000) in the aggregate;
 
(j)  any contract or commitment limiting the freedom of the Company to engage in
any line of business or to compete with any other person;
 
(k)  any contract purporting to impose confidentiality or nondisclosure
obligations on the Company;
 
(l)  any contract involving the lease of real property;
 
(m)  any contract for the lease of any machinery, equipment, motor vehicles,
office furniture, fixtures or other personal property;
 
(n)  any employment agreement or any other agreement that contains any severance
or termination pay liabilities or obligations;
 
(o)  any contract with any shareholder, officer, director, affiliate or
associate of the Company, or any family member thereof except the grant of
Company Options;
 
(p)  any collective bargaining agreement, labor contract or similar agreement
governing any employee of the Company; or
 
(q)  any agreement of guarantee, support, indemnification, assumption or
endorsement of, or any similar contract or commitment with respect to, the
obligations, liabilities (whether accrued, absolute, contingent or otherwise) or
indebtedness of any other person.
 
31

--------------------------------------------------------------------------------


 
Section 3.29  No Breach of Material Contracts
 
All Material Contracts are in written form. The Company has performed in all
material respects its obligations under and is entitled to all benefits under
all Material Contracts, and to the Knowledge of the Company, is not alleged to
be in default in respect of any Material Contract. Each of the Material
Contracts is in full force and effect, and there exists no default or event of
default or event, occurrence, condition or act, with respect to the Company or,
to the Knowledge of the Company, with respect to the other contracting party,
which, with the giving of notice, the lapse of time or the happening of any
other event or conditions, would reasonably be expected to become a default or
event of default under the terms of any Material Contract. True, correct and
complete copies of all Material Contracts have been delivered or made available
to Parent.
 
Section 3.30  Third Party Consents
 
Section 3.30 of the Company Disclosure Schedule lists all contracts and
agreements to which the Company is a party or by which its properties or assets
are bound that require a novation, waiver, consent or approval, as the case may
be, in connection with the consummation of the transactions contemplated by this
Agreement.
 
Section 3.31  Accounts Receivable and Payable
 
Subject to any reserves set forth in the Interim Balance Sheet, all accounts
receivable of the Company shown on the Interim Balance Sheet and, as of the
Closing Date, all accounts receivable of the Company shown on the Closing
Balance Sheet, are valid receivables subject to no setoffs or counterclaims,
represent and will represent bona fide claims against debtors for sales and
other charges, and are not subject to discount except for normal cash and
immaterial trade discounts. The amount carried for doubtful accounts and
allowances disclosed in the Interim Balance Sheet are sufficient to provide for
any losses which may be sustained on realization of the receivables. The amounts
carried as reserves for expenses, including, without limitation, all expenses
for services rendered and goods purchased, and warranty claims on the Interim
Balance Sheets are sufficient for the payment of (i) expenses incurred prior to
the Closing Date, other than Transaction Expenses (ii) current warranty claims
and (iii) warranty claims which arise prior to twelve (12) months from the date
of the Interim Balance Sheet. There are no unpaid invoices or bills representing
amounts alleged to be owed by the Company, or other alleged obligations of the
Company, which the Company has disputed or determined to dispute or refuse to
pay.
 
Section 3.32  Inventory
 
The inventories of the Company, whether shown on the Interim Balance Sheet or
thereafter acquired by the Company, consist of items of a quantity and quality
usable or salable in the ordinary course of business, consistent with past
practice. Since the date of the Interim Balance Sheet, the Company has continued
to replenish inventories in a normal and customary manner consistent with past
practices. The Company has not received written or oral notice that it will
experience in the foreseeable future any material difficulty in obtaining, in
the desired quantity and quality and at a reasonable price and upon reasonable
terms and conditions, the raw materials, supplies or component products required
for the manufacture, assembly or production of its products. The values at which
inventories are carried reflect the inventory valuation policy of the Company,
which is in accordance with the Company’s past practice. As of the date hereof,
the Company's inventory on hand and commitments to purchase inventory do not
exceed, in the aggregate, an amount greater than Twenty Thousand Dollars
($20,000).
 
32

--------------------------------------------------------------------------------


 
Section 3.33  Propriety of Past Payments
 
(a)  No unrecorded fund or asset of the Company has been established for any
purpose, (b) no accumulation or use of corporate funds of the Company has been
made without being properly accounted for in the books and records of the
Company, (c) no payment has been made by or on behalf of the Company with the
understanding that any part of such payment is to be used for any purpose other
than that described in the documents supporting such payment and (d) none of the
Company, any director, officer, employee or agent of the Company or any other
person associated with or acting for or on behalf of the Company has, directly
or indirectly, made any illegal contribution, gift, bribe, rebate, payoff,
influence payment, kickback or other payment to any person, private or public,
regardless of form, whether in money, property or services, (i) to obtain
favorable treatment for any Company Shareholder, the Company, or any affiliate
of the Company in securing business, (ii) to pay for favorable treatment for
business secured for any Company Shareholder, the Company or any affiliate of
the Company, (iii) to obtain special concessions, or for special concessions
already obtained, for or in respect of any Company Shareholder, the Company, or
any affiliate of the Company or (iv) otherwise for the benefit of any Company
Shareholder, the Company, or any affiliate of the Company in violation of any
federal, state, local, municipal, foreign, international, multinational or other
administrative order, constitution, Law, ordinance, principle of common law,
regulation, statute, or treaty (including existing site plan approvals, zoning
or subdivision regulations or urban redevelopment plans relating to real
property). None of the Company, or any current director, officer, agent,
employee or other person acting on behalf of the Company, has (i) used funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to political activity or (ii) accepted or received any unlawful contribution,
payment, gift, kickback, expenditure or other item of value.
 
Section 3.34  Representations Complete
 
None of the representations or warranties made by the Company herein or in any
Schedule hereto, including the Company Disclosure Schedule, or certificate
furnished by the Company pursuant to this Agreement, when all such documents are
read together in their entirety, contains or will contain at the Closing Date
any untrue statement of a material fact, or omits or will omit at the Closing
Date to state any material fact necessary in order to make the statements
contained herein or therein, in the light of the circumstances under which made,
not misleading. The Company has not failed to disclose to Parent herein or in
the Company Disclosure Schedule any facts material to the business, results of
operations, assets, liabilities, financial condition or prospects of the
Company.
 
33

--------------------------------------------------------------------------------


 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
Parent and Merger Sub jointly and severally represent and warrant to the Company
as follows:
 
Section 4.1    Organization, Standing and Power
 
Each of Parent and Merger Sub are a corporation duly organized, validly existing
and in good standing under the Laws of the State of California. Each of Parent
and Merger Sub have the requisite corporate power to own their properties and to
carry on their business as now being conducted and as currently proposed to be
conducted and are duly qualified to do business and are in good standing in each
jurisdiction in which the failure to be so qualified and in good standing would
or would reasonably be expected to have a Material Adverse Effect on Parent or
Merger Sub. Neither Parent nor Merger Sub is in violation of any of the
provisions of their respective Articles of Incorporation or Bylaws.
 
Section 4.2    Authority
 
Each of Parent and Merger Sub has the requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Parent and Merger Sub. This Agreement has been
duly executed and delivered by Parent and Merger Sub and constitutes the valid
and binding obligations of Parent and Merger Sub enforceable against Parent and
Merger Sub in accordance with its terms, except to the extent that
enforceability may be limited by the effect, if any, of any applicable
bankruptcy, reorganization, insolvency, moratorium or other Laws affecting the
enforcement of creditors’ rights generally or any general principles of equity,
regardless of whether such enforceability is considered in a proceeding at law
or in equity. Neither the execution and delivery by Parent or Merger Sub of this
Agreement nor the consummation of the transactions contemplated hereby will
conflict with, or result in any breach or violation of, or default under (with
or without notice or lapse of time, or both) or give rise to a right of
termination, cancellation or obligation or loss of any benefit under (i) any
provision of the Articles of Incorporation or Bylaws, or other equivalent
charter documents, as applicable, of Parent or Merger Sub, (ii) any mortgage,
indenture, lease, contract, agreement, instrument or understanding to which
Parent or Merger Sub is a party or to which any of its properties or assets is
bound or (iii) any Law applicable to either Parent or Merger Sub or any of their
respective properties or assets, except, in the case of clauses (ii) and (iii)
above, any such conflicts, breaches, violations, defaults, rights or losses,
which would not, individually or in the aggregate, prevent or materially and
adversely delay the consummation by Parent or Merger Sub of the transactions
contemplated by this Agreement. No notice to, filing with, and no permit,
authorization, consent or approval of, any Governmental Entity, or any other
person is necessary for the execution and delivery of this Agreement by Parent
or Merger Sub or, except for the filing and recordation of the Agreement of
Merger in accordance with the requirements of California Law, the consummation
of the transactions contemplated by this Agreement. No approval by the
shareholders of Parent is required for the transactions contemplated by this
Agreement.
 
34

--------------------------------------------------------------------------------


 
Section 4.3    Brokers’ and Finders’ Fees
 
Parent and Merger Sub have not incurred, nor will either incur, directly or
indirectly, any liability for brokerage or finders’ fees or agents’ commissions
or investment bankers’ fees or any similar charges in connection with this
Agreement or any transaction contemplated hereby.
 
Section 4.4    Board Approval
 
The Board of Directors of each of Parent and Merger Sub have adopted and
approved this Agreement and the transactions contemplated hereby.
 
ARTICLE V

 
CONDUCT PRIOR TO THE CLOSING DATE
 
Section 5.1   Conduct of Business of the Company.
 
Except as contemplated by this Agreement or as set forth in Section 5.1 of the
Company Disclosure Schedule, during the period from the date of this Agreement
and continuing until the earlier of the termination of this Agreement or the
Effective Time, the Company shall, except to the extent expressly contemplated
by this Agreement or as consented to in writing by Parent: (i) carry on its
business in the usual, regular and ordinary course in substantially the same
manner as heretofore conducted and (ii) use all reasonable best efforts
consistent with past practice and policies to (x) preserve its present business
organizations, keep available the services of its present officers and employees
and preserve its relationships with customers, suppliers, distributors,
licensors, licensees, and others having business dealings with it, (y) preserve
and protect its owned and leased properties and (z) conduct its business in
material compliance with all applicable Laws. The Company shall promptly notify
Parent of any event or occurrence not in the ordinary course of its business,
consistent with past practice, and of any event which could have a Material
Adverse Effect on the Company.
 
Section 5.2   Restriction on Conduct of Business of the Company.
 
During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement or the Effective Time, except as
set forth in Section 5.2 of the Company Disclosure Schedule or except as
expressly contemplated by this Agreement, the Company shall not do or cause any
of the following, without the prior written consent of Parent which shall not be
unreasonably withheld:
 
(a) Charter Documents. Cause any amendments to the Company Articles or the
Company Bylaws or organize any subsidiary or acquire any capital stock or other
securities, or equity or ownership interest in the business, of any other
person;
 
35

--------------------------------------------------------------------------------


 
(b) Dividends; Changes in Capital Stock. Declare, set aside or pay any dividends
on or make any other distributions (whether in cash, stock or property) in
respect of any Company Common Stock, or split, combine or reclassify any Company
Common Stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of Company Common Stock, or
repurchase or otherwise acquire, directly or indirectly, any shares of Company
Common Stock;
 
(c) Issuance of Securities. Issue, deliver or sell or authorize or propose the
issuance, delivery or sale of, or purchase or propose the purchase of, any
shares of Company Common Stock or securities convertible into, or subscriptions,
rights, warrants or options to acquire, or other agreements or commitments of
any character obligating it to issue any such shares or other convertible
securities, other than the issuance of shares of Company Common Stock pursuant
to the exercise of Company Options outstanding as of the date of this Agreement;
 
(d) Stock Option Plans. Accelerate, amend or change the period of exercisability
or vesting of any Company stock options, other rights granted under or
restrictions applicable to Company option plans or authorize cash payments in
exchange for any Company stock options or other rights granted under any Company
option plan.
 
(e) Indebtedness. Incur any Indebtedness, guarantee any such Indebtedness, issue
or sell any debt securities or guarantee any debt securities of others;
 
(f) Liens. Mortgage, pledge or encumber any assets;
 
(g) Acquisitions. Acquire or agree to acquire by merging or consolidating with,
or by purchasing a substantial portion of the assets of, or by any other manner,
any business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets, except, in each such case, which are immaterial and are in the ordinary
course of the Company’s business, consistent with past practice;
 
(h) Dispositions. Sell, lease, license or otherwise dispose of or encumber any
of its properties or assets, individually or in the aggregate, material to its
business except sales of inventory in the ordinary course of business,
consistent with past practice;
 
(i) Leases. Terminate, amend or enter into any lease with respect to real or
personal property;
 
(j) Payment of Obligations. Pay, discharge or satisfy any claim, liability or
obligation (absolute, accrued, asserted or unasserted, contingent or otherwise)
arising other than in the ordinary course of business other than the payment,
discharge or satisfaction of liabilities reflected or reserved against in the
Interim Balance Sheet and other than Transaction Expenses;
 
(k) Accounts Payable and Accounts Receivable.  Except in the ordinary course of
business, take any action reasonably likely to (i) accelerate the payment of
customer accounts receivable (including by shortening payment terms, providing
incentives for early payment or otherwise), or (ii) delay the payment on
accounts payable to suppliers, vendors or others;
 
36

--------------------------------------------------------------------------------


 
(l) Capital Expenditures. Make any capital expenditures, capital additions or
capital improvements in excess of Twenty-Five Thousand Dollars ($25,000)
individually or in excess of Fifty Thousand Dollars ($50,000) in the aggregate;
 
(m) Termination or Waiver. Terminate or waive any material right;
 
(n) Employees; Employee Benefit Plans; New Hires; Pay Increases. Adopt, amend,
fund or accelerate payment under any employee benefit, incentive compensation,
fringe benefit, retention, stock purchase, option, or other equity based plan,
program, policy, agreement or arrangement, or hire any new employee, terminate
any key employee, pay any special bonus or special remuneration to any current
or former employee, consultant or director, or increase the salaries, wage rates
or other benefits or compensation of any of its current or former employees,
consultants or directors or enter into a collective bargaining agreement, trade
union agreement or similar agreement or arrangement under which any employee or
consultant would be subject or would otherwise receive any benefit;
 
(o) Severance Arrangements. Grant any severance, change in control or
termination pay (i) to any current or former director, consultant or officer or
(ii) to any other current or former employee;
 
(p) Contracts. Enter into any contract or commitment (including the issuance or
acceptance of any purchase order) with a value exceeding Ten Thousand Dollars
($10,000), or violate, amend or otherwise modify or waive any of the terms of
any of its contracts;
 
(q) Intellectual Property. Transfer to any person or entity any rights to
Company Intellectual Property other than pursuant to non-exclusive license
arrangements in the ordinary course of business, consistent with past practice,
or abandon, permit to lapse or otherwise dispose of any Company Intellectual
Property or make any material change in any Company Intellectual Property;
 
(r) Exclusive Rights. Enter into or amend any agreements pursuant to which any
other party is granted exclusive marketing or distribution or other exclusive
rights of any type or scope with respect to any of the Company’s products or
technology;
 
(s) Litigation. Initiate or settle any litigation except for the commencement of
legal action (i) in such cases where the Company in good faith determines that
failure to commence suit would result in the material impairment of a valuable
aspect of its business, provided that it consults with Parent prior to the
commencement of such a suit, or (ii) for a breach of this Agreement;
 
(t) Insurance. Fail to keep in full force and effect the Company’s current
insurance policies or other comparable insurance affecting the business of the
Company, or reduce the amount of any insurance coverage provided by existing
insurance policies;
 
37

--------------------------------------------------------------------------------


 
(u) Taxes. Make or change any material election in respect of Taxes, adopt or
change any accounting method in respect of Taxes, file any material Tax Return
other than in the ordinary course of business consistent with past practice and
other than those for which extensions have been received as set forth in the
Company Disclosure Schedule or any amendment to a material Tax Return, enter
into any closing agreement, settle any claim or assessment in respect of Taxes,
or consent to any extension or waiver of the statutory period of limitations
applicable to any claim or assessment in respect of Taxes;
 
(v) Accounting Policies and Procedures. Make any material change to its
accounting methods, principles, policies, procedures or practices;
 
(w) Revaluation. Revalue any of its assets, including writing down the value of
inventory or writing off notes or accounts receivable other than in the ordinary
course of business, consistent with past practice; or
 
(x) Other. Agree in writing or otherwise to take any of the actions described in
this Section 5.2.
 
During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement or the Effective Time, the Company
will notify Parent in writing not less than five (5) days prior to making any
material personnel changes.
 
Section 5.3   No Solicitation.
 
(a) Until the earlier of the Effective Time or the termination of this
Agreement, the Company and the officers, directors, employees or other agents of
the Company will not, directly or indirectly (i) initiate, solicit or encourage
(including, without limitation, by way of furnishing information), or take any
action to facilitate any inquiry or the making of, any offer or proposal which
constitutes or is reasonably likely to lead to any Acquisition Transaction,
(ii) propose, enter into or participate in negotiations or discussions with, or
provide any information or data to, any person (other than Parent, Merger Sub or
any of their respective affiliates or representatives) relating to any
Acquisition Transaction, (iii) make or authorize any statement, recommendation
or solicitation in support of, or approve, any Acquisition Transaction or (iv)
enter into any letter of intent or similar document or any contract, agreement
or commitment contemplating or otherwise relating to any Acquisition Transaction
or transaction contemplated thereby. Upon execution of this Agreement, the
Company will immediately cease any existing activities, discussions or
negotiations with any parties conducted heretofore with respect to any of the
foregoing. The Company will promptly notify Parent after receipt after the date
of this Agreement of any proposal for an Acquisition Transaction or any notice
that any person is considering an Acquisition Transaction or any request for
information relating to the Company or for access to the properties, books or
records of the Company by any person that has advised the Company that it may be
considering, or has proposed, an Acquisition Transaction and will keep Parent
timely informed of the status and details of any such Acquisition Transaction
notice, request or any correspondence or communications related thereto and
shall provide Parent with a true and complete copy of such Acquisition
Transaction notice or request or correspondence or communications related
thereto, if it is in writing, or a written summary thereof (which shall include
the identity of the person considering or proposing such Acquisition Transaction
and the material terms thereof), if it is not in writing. Neither the Company
Board nor any committee thereof shall (x) withdraw or modify, or propose to
withdraw or modify, in a manner adverse to Parent or Merger Sub, the approval or
recommendation by the Company Board or any such committee of this Agreement or
the Merger, or (y) approve or recommend, or propose to approve or recommend, any
Acquisition Transaction or (z) enter into any agreement with respect to any
Acquisition Transaction.
 
38

--------------------------------------------------------------------------------


 
Section 5.4   Further Information.
 
(a) The Company shall afford Parent and its accountants, counsel and other
representatives, reasonable access during normal business hours during the
period prior to the Closing to (i) all of the properties, books, contracts,
commitments and records, patent application files and personnel of the Company
and (ii) all other information concerning the business of the Company, their
respective properties and personnel as Parent may reasonably request.
 
(b) Subject to compliance with applicable Laws, from the date hereof until
Closing, the Company shall confer on a regular and frequent basis with one or
more representatives of Parent to report operational matters of materiality and
the general status of ongoing operations.
 
(c) No information or Knowledge obtained in any investigation pursuant to this
Section 5.4 shall affect or be deemed to modify any representation or warranty
contained in this Agreement or the conditions to the obligations of the parties
to consummate the transactions contemplated hereby.
 
(d) The Company shall give prompt notice to Parent upon learning of (a) the
occurrence or non-occurrence of any event whose occurrence or non-occurrence, as
the case may be, would reasonably be likely to cause either (i) any
representation or warranty of the Company contained in this Agreement to be
untrue or inaccurate in any material respect at the date hereof or at the
Closing or (ii) any condition set forth in ARTICLE VII to be unsatisfied at the
Closing Date (except to the extent it refers to a specific date) and (b) any
material failure of the Company or Parent to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery of any notice pursuant to this
Section 5.4(d) shall not limit or otherwise affect the remedies available
hereunder to the party receiving such notice or the representations or
warranties of the parties hereto or the conditions to the obligations of the
parties hereto.
 
(e) As soon as such information becomes available, and in any event not later
than thirty (30) days after the end of each fiscal month, the Company shall
provide to Parent an unaudited balance sheet as of the end of such month and the
related statements of results of operations and statements of cash flows for
such period together with a list of the ages and amounts of all accounts and
notes due and uncollected as of the end of such month. Notwithstanding the
foregoing, the Company agrees to provide to Parent and its accountants, counsel
and other representatives copies of the Company’s internal financial statements
promptly upon request.
 
39

--------------------------------------------------------------------------------


 
ARTICLE VI

 
ADDITIONAL AGREEMENTS
 
Section 6.1   Public Disclosure.
 
(a) Parent and the Company shall, prior to Closing, consult with each other
before issuing or authorizing any press release or any other public statement or
making (or authorizing) any other disclosure to any third party (whether or not
in response to an inquiry) regarding the existence or terms of this Agreement
and the transactions contemplated hereby, and, prior to the Closing, neither
shall (or permit any of their respective subsidiaries, representatives or
advisors to) issue any such press release or make any such statement or
disclosure without the prior written approval of the other, except as may be
required by applicable Law or by obligations pursuant to any listing agreement
with any national securities exchange, in which case the disclosing party shall
provide to the other party such advance notice as is reasonable under the
circumstances prior to the making of, and shall consult with the other party
regarding the form of, any such required disclosure. Notwithstanding the
foregoing, Parent and the Company may reveal the existence and terms of this
Agreement to their respective representatives and advisors (a) who need to know
the terms of this Agreement for the purpose of evaluating the Merger, (b) who
are informed of the confidential nature of the Agreement and (c) who agree to
act in accordance with the terms of this Section 6.1.
 
(b) The Sole Shareholder shall not, prior to or following the Closing, issue any
press release, make any other public statement or make any other disclosure to
any third party (whether or not in response to an inquiry) regarding the
existence and terms of this Agreement and the transactions contemplated hereby
without the prior written approval of Parent. Notwithstanding the foregoing, the
Sole Shareholder may reveal the existence and terms of this Agreement to their
respective representatives and advisors (a) who need to know the terms of this
Agreement for the purpose of evaluating the Merger, (b) who are informed of the
confidential nature of the Agreement and (c) who agree to act in accordance with
the terms of this Section 6.1.
 
Section 6.2   Consents; Cooperation
 
Each of Parent and the Company shall promptly apply for or otherwise seek, and
use its reasonable best efforts to obtain, all consents, waivers and approvals
required to be obtained by it for the consummation of the transactions
contemplated hereby.
 
Section 6.3   Legal Requirements
 
Subject to the terms and conditions herein provided, each of Parent, Merger Sub
and the Company will, and Parent will cause its subsidiaries to, take all
reasonable actions necessary to comply in all material respects promptly with
all legal requirements which may be imposed on it with respect to the
consummation of the transactions contemplated by this Agreement and will take
all reasonable actions necessary to obtain (and will cooperate with the other
parties hereto in obtaining) any consent, approval, order or authorization of,
or any registration, declaration or filing with, any Governmental Entity or
other person, required to be obtained or made by it in connection with the
taking of any action contemplated by this Agreement.
 
40

--------------------------------------------------------------------------------


 
Section 6.4   Best Efforts and Further Assurances
 
Prior to the Closing, upon the terms and subject to the conditions of this
Agreement, Parent, Merger Sub and the Company agree to use best efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or advisable (subject to any applicable Laws) to consummate
and make effective the Merger as promptly as practicable including, but not
limited to, the satisfaction of the other parties’ conditions to Closing.
 
Section 6.5   Termination of Plans
 
Prior to the Effective Time, the Company shall adopt resolutions to terminate
the Company’s Company 401(k) plan (the “401(k) Plan”) immediately prior to the
Closing. Parent shall receive from the Company evidence that the Company Board
has adopted resolutions to terminate the 401(k) Plan (the form and substance of
which resolutions shall be subject to review and approval of Parent, which
approval will not be unreasonably withheld or delayed), effective as of the day
immediately preceding the Closing Date but contingent on the Closing. Parent
shall permit each employee of the Company who participates in Parent’s 401(k)
plan following the Effective Time and who has received an eligible rollover
distribution (as defined in Section 402(c)(4) of the Code) from the 401(k) Plan
to roll such eligible rollover distribution, into an account under Parent’s
401(k) plan.
 
Section 6.6   Tax Certificate
 
The Company shall, prior to the Closing Date, provide Parent with a properly
executed FIRPTA certificate, substantially in the form agreed to by the parties
hereto, which states that shares of capital stock of the Company do not
constitute “United States real property interests” under Section 897(c) of the
Code, for purposes of satisfying Parent’s obligations under Treasury Regulation
Section 1.1445-2(c)(3). In addition, simultaneously with delivery of such
Notification Letter, the Company shall have provided to Parent, as agent for the
Company, a form of notice to the IRS in accordance with the requirements of
Treasury Regulation Section 1.897-2(h)(2) and in the customary form along with
written authorization for Parent to deliver such notice form to the IRS on
behalf of the Company upon the Closing of the Merger.
 
Section 6.7   Withholding
 
Notwithstanding anything herein to the contrary, Parent shall be entitled to
deduct and withhold from the consideration otherwise payable pursuant to this
Agreement to any shareholder such amounts as the Company or Parent has
determined is required to be deducted and withheld with respect to any of the
transactions under any provision of United States federal, state, local or
foreign tax Law. To the extent that amounts are so withheld, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the shareholder in respect of which such deduction and withholding was made.
 
41

--------------------------------------------------------------------------------


 
Section 6.8   Payment of Certain Indebtedness. Following the Closing, the
Surviving Corporation shall perform all of its obligations relating to the
Company’s loans and leases that are personally guaranteed by Sole Shareholder
and set forth on Schedule 6.8 (collectively, the “Company Agreements”). If the
Surviving Corporation defaults under any of the Company Agreements and such
default is not cured in accordance with such agreement, at Sole Shareholder’s
sole and absolute discretion, upon written notice to Parent and without
releasing Parent from any obligation under such Company Agreement, Sole
Shareholder may make, perform, observe, take or do the same in such manner and
to such extent as Sole Shareholder may deem necessary to protect his interest in
such agreement as provided in this Section 6.8. In furtherance of the foregoing
rights, the Surviving Corporation does hereby irrevocably appoint the Sole
Shareholder, the true and lawful attorney-in-fact of the Surviving Corporation
with full power of substitution, for it and in its name (i) to make any payment
which Parent is obligated to make under such agreement (ii) to ask, demand,
collect, or receive in lieu of the Surviving Corporation, all rents, issues,
profits, avails, distributions, income, an payment draws of the Surviving
Corporation. Any default under the Company Agreements which is not cured in
accordance with such agreement shall be a material breach of this Section and
this Agreement. Notwithstanding anything herein to the contrary, Parent and
Merger Sub will indemnify and hold harmless Sole Shareholder from and against
any Seller Damages arising out of a breach of Section 6.8 of the Agreement as
well as any other liability under any third party guaranty, however arising, up
to maximum amount of the total obligations under the Company Agreements as of
the Closing.
 
Section 6.9   Company Disclosure Schedule. As soon as practicable following the
date hereof, the Company shall deliver to Parent the Company Disclosure
Schedule. Prior to the Closing, if any event, condition, fact or circumstance
that is required to be disclosed on the Company Disclosure Schedule prior to the
Closing would require a change to the Company Disclosure Schedule if the Company
Disclosure Schedule were dated as of the date of the occurrence, existence or
discovery of such event, condition, fact or circumstance, then the Company shall
promptly deliver to Parent an update to the Company Disclosure Schedule
specifying such change and shall use its best efforts to remedy same, as
applicable.
 
ARTICLE VII

 
CONDITIONS TO THE CLOSING
 
Section 7.1   Conditions to Obligations of Each Party to Effect the Merger
 
The respective obligations of each party to this Agreement to consummate and
effect the Merger and the transactions contemplated hereby shall be subject to
the satisfaction at or prior to the Effective Time of each of the following
conditions, any of which may be waived, in writing, by agreement of all the
parties hereto:
 
(a) Shareholder Approval. This Agreement, the Agreement of Merger and the Merger
shall have been approved by the requisite vote of the Sole Shareholder.
 
(b) No Injunctions or Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the Merger shall be in effect, nor shall any
proceeding brought by an administrative agency or commission or other
Governmental Entity or instrumentality, domestic or foreign, seeking any of the
foregoing be pending; nor shall there be any action taken, or any statute, rule,
regulation or order enacted, entered or enforced, which makes the consummation
of the Merger illegal. In the event an injunction or other order shall have been
issued, each party agrees to use its reasonable efforts to have such injunction
or other order lifted.
 
42

--------------------------------------------------------------------------------


 
(c) Governmental Approval. Parent, the Company and their respective subsidiaries
shall have timely obtained from each Governmental Entity all approvals, waivers
and consents, if any, necessary for consummation of, or in connection with, the
several transactions contemplated hereby.
 
Section 7.2   Additional Conditions to Obligations of the Company
 
The obligations of the Company to consummate and effect the Merger and the
transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Effective Time of each of the following conditions, any of which
may be waived, in writing, by the Company:
 
(a) Representations, Warranties and Covenants. The representations and
warranties of Parent and Merger Sub in this Agreement shall be true and correct
in all material respects (except for such representations and warranties that
are qualified by their terms by a reference to materiality or Material Adverse
Effect which representations and warranties as so qualified shall be true in all
respects) on and as of the Effective Time as though such representations and
warranties were made on and as of such time (except for such representations and
warranties which speak as of a particular time which representations and
warranties need be true and correct only as of such time) and Parent and Merger
Sub shall each have performed and complied in all material respects with all
covenants, obligations and conditions of this Agreement required to be performed
and complied with by them as of the Effective Time.
 
(b) Certificate of Parent. The Company shall have received from Parent an
officer’s certificate certifying to the fulfillment of the conditions specified
in Section 7.2(a).
 
Section 7.3  Additional Conditions to the Obligations of Parent and Merger Sub
 
The obligations of Parent and Merger Sub to consummate and effect the Merger and
the transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Effective Time of each of the following conditions, any of which
may be waived, in writing, by Parent or Merger Sub:
 
(a) Representations, Warranties and Covenants. The representations and
warranties of the Company in this Agreement shall be true and correct in all
material respects (except for such representations and warranties that are
qualified by their terms by a reference to materiality or Material Adverse
Effect which representations and warranties as so qualified shall be true in all
respects) on and as of the Closing Date as though such representations and
warranties were made on and as of such date (except for such representations and
warranties which speak as of a particular time which representations and
warranties need be true and correct only as of such time) and the Company shall
in all material respects have performed and complied with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by it as of the Effective Time.
 
43

--------------------------------------------------------------------------------


 
(b) Certificate of the Company. Parent shall have received a certificate of the
Company executed by an officer certifying fulfillment of the conditions set
forth in Section 7.3(a), Section 7.3(c), Section 7.3(e), and Sections
7.3(g)-(o).
 
(c) Third Party Consents. Parent shall have been furnished with evidence
reasonably satisfactory to Parent of the consent or approval of those persons
whose consent or approval shall be required for the Company (i) to consummate
the transactions contemplated hereby and (ii) to comply with and perform all of
the Company’s obligations as contemplated hereby.
 
(d) Legal Opinion. Parent shall have received a legal opinion from Best Best &
Kreiger LLP, legal counsel to the Company, in substantially the form of
Exhibit D attached to this Agreement and with customary qualifications and
limitations.
 
(e) No Material Adverse Changes. There shall not have occurred any material
adverse change in the condition (financial or otherwise), properties and assets
(including intangible assets), liabilities, business, operations, results of
operations or prospects of the Company; provided, however, that for purposes of
determining whether there shall have been any such material adverse change, any
adverse change that results from the taking of any action, or the failure to
act, as required by this Agreement shall be disregarded.
 
(f) Resignation of Officers and Directors. The officers and directors of the
Company in office immediately prior to the Effective Time shall have resigned as
officers and directors of the Company, effective as of the Effective Time, and
Parent shall have received letters of resignation in form and substance
satisfactory to Parent from such persons.
 
(g) Dissenting Shares. Holders of Common Stock representing a minimum of ninety
percent (90%) of the aggregate number of shares of Company Common Stock
outstanding shall have voted in favor of the Merger or waived their appraisal
rights under California Law.
 
(h) Closing Statement. The Company shall have delivered to Parent the Closing
Statement pursuant to Section 2.8(a) hereof in form and substance reasonably
satisfactory to Parent.
 
(i) Termination of 401(k) Plan. The 401(k) Plan shall have been terminated.
 
(j) Tax Certificates. The Company shall have provided Parent with the properly
executed certificates pursuant to Section 6.6.
 
44

--------------------------------------------------------------------------------


 
(k) Non-Compete Agreement. The Sole Shareholder shall have delivered to Parent
an executed non-compete agreement effective upon the Closing in the form of
Exhibit E attached to this Agreement.
 
(l) Employment Offer Letters. Key employees to be mutually agreeable between the
parties shall each have delivered to Parent an executed offer letter of
employment from Merger Sub, with employment effective immediately following the
Effective Time.
 
(m) Consulting Agreement. Abdul R. Chauthani shall have delivered to Parent an
executed consulting agreement effective upon the Closing in the form of Exhibit
F attached to this Agreement.
 
(n) Registration Rights Agreement. The Sole Shareholder shall have delivered to
Parent an executed registration rights agreement in the form of Exhibit G
attached to this Agreement.
 
(o) Closing Balance Sheet. The Company shall have delivered to Parent the
Closing Balance Sheet in form and substance reasonably satisfactory to Parent.
 
(p) Closing Statement. The Company shall have delivered to Parent the Closing
Statement in form and substance reasonably satisfactory to Parent.
 
(q) Company Revenues. The Company revenues calculated in accordance with GAAP
based on the seasonalized annual run-rates determined in accordance with
industry standards for the period commencing on August 1, 2006 through and
including September 30, 2006 shall be Three Million Dollars ($3,000,000).
 
(r) Store EBITDA. The Store EBITDA based on the seasonalized annual run-rates
determined in accordance with industry standards for the period commencing on
August 1, 2006 through and including September 30, 2006 shall be Five Hundred
Forty Thousand Dollars ($540,000).
 
(s) Transaction Expenses. The Company shall have provided Parent with evidence
reasonably satisfactory to Parent that the Company has paid in full all
Transaction Expenses incurred by the Company.
 
(t) Company Disclosure Schedule. The Company shall have provided Parent with the
Company Disclosure Schedule.
 
Section 7.4   Frustration of Conditions
 
Neither Parent nor the Company may rely on the failure of any condition set
forth in this ARTICLE VII to be satisfied if such failure was caused by such
party’s failure to comply with or perform any of its covenants or obligations
set forth in this Agreement.
 
45

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
TERMINATION, AMENDMENT AND WAIVER
 
Section 8.1   Termination
 
At any time prior to the Effective Time, whether before or after approval of the
matters presented in connection with the Merger to the Sole Shareholder, this
Agreement may be terminated:
 
(a) by mutual consent of Parent and the Company;
 
(b) by either Parent or the Company, if the Closing shall not have occurred on
or before such date that is sixty (60) days following the date hereof (the
“Final Date”); provided that the right to terminate this Agreement under this
Section 8.1(b) shall not be available to any party whose action or failure to
act has been the cause of or resulted in the failure of the Merger to occur on
or before such date and such action or failure to act constitutes a breach of
this Agreement;
 
(c) by Parent, if the Company shall breach any representation, warranty,
obligation or agreement hereunder such that the conditions set forth in Section
7.3(a) would be incapable of being satisfied by the Final Date, and such breach
shall not have been cured, or by its nature cannot be cured, within ten (10)
days of receipt by the Company of written notice of such breach; provided that
Parent has not breached any of its representations, warranties, obligations or
agreements hereunder;
 
(d) by the Company, if Parent or Merger Sub shall breach any representation,
warranty, obligation or agreement hereunder, such that the conditions set forth
in Section 7.2(a) would be incapable of being satisfied by the Final Date, and
such breach shall not have been cured, or by its nature cannot be cured, within
ten (10) days following receipt by Parent of written notice of such breach;
provided that the Company has not breached any of its representations,
warranties, obligations or agreements hereunder;
 
(e) by Parent, if Sole Shareholder has not approved and adopted this Agreement
and the transactions contemplated hereby within the period set forth in Section
5.4(a); and
 
(f) by Parent, Merger Sub or the Company if any permanent injunction or other
order of a court or other competent authority preventing the consummation of the
Merger shall have become final and nonappealable;
 
(g) by Parent, if any material adverse change in the condition (financial or
otherwise), properties and assets (including intangible assets), liabilities,
business, operations, results of operations or prospects of the Company has
occurred since the date hereof; provided, however, that for purposes of
determining whether there shall have been any such material adverse change, any
adverse change that results from the taking of any action, or the failure to
act, as required by this Agreement shall be disregarded; and
 
46

--------------------------------------------------------------------------------


 
(h) by Parent, if the Company Disclosure Schedule contains any event, condition,
fact or circumstance that is not satisfactory to Parent, in its sole and
absolute discretion.
 
Section 8.2   Effect of Termination
 
In the event of termination of this Agreement as provided in Section 8.1, this
Agreement shall forthwith become void, and except as provided in Section 8.3,
there shall be no liability or obligation on the part of Parent, Merger Sub or
the Company or their respective officers, directors, shareholders, shareholders
or affiliates, except to the extent that such termination results from fraud;
provided that the provisions of Section 6.1 (Public Disclosure), this Section
8.2, Section 8.3 (Expenses) and ARTICLE IX shall remain in full force and effect
and survive any termination of this Agreement.
 
Section 8.3   Expenses
 
Whether or not the Merger is consummated, all costs and expenses arising out of,
relating to or incidental to the discussion, evaluation, negotiation and
documentation of this Agreement and the transactions contemplated hereby and
thereby (including, without limitation, reasonable fees and expenses of legal
counsel and financial advisors and accountants, if any) (in the aggregate,
“Transaction Expenses”), shall be paid by the party incurring such expense; it
being understood that all such costs and expenses incurred by the Company shall
be paid by the Company in cash prior to the Closing, and shall in no event be
borne by Parent, the Surviving Corporation or Merger Sub.
 
Section 8.4   Amendment
 
The parties hereto may cause this Agreement to be amended at any time by
execution of an instrument in writing signed on behalf of each of the parties
hereto, except as otherwise required by Law.
 
Section 8.5   Extension; Waiver
 
Any party hereto may, subject to Section 8.4 and to the extent legally allowed,
(i) extend the time for the performance of any of the obligations or other acts
of the other parties hereto, (ii) waive any inaccuracies in the representations
and warranties made to such party contained herein or in any document delivered
pursuant hereto and (iii) waive compliance with any of the agreements or
conditions for the benefit of such party contained herein. Any such extension or
waiver by any party hereto shall not operate or be construed as a further or
continuing extension or waiver. Any agreement on the part of a party hereto to
any such extension or waiver shall be valid only if set forth in an instrument
in writing signed on behalf of such party.
 
47

--------------------------------------------------------------------------------


 
ARTICLE IX
 
INDEMNIFICATION
 
Section 9.1   Indemnification
 
(a) Indemnification by Sole Shareholder. The Sole Shareholder will indemnify and
hold harmless Parent and its affiliates (including the Surviving Corporation)
and their Representatives, from and against any and all losses, costs, damages,
liabilities, Taxes and expenses (including, without limitation, reasonable legal
fees and expenses) (collectively, “Purchaser Damages”) arising out of or
relating to (i) any misrepresentation or breach of, or default in connection
with, any of the representations, warranties, covenants and agreements given or
made by the Company in this Agreement, as modified by the Company Disclosure
Schedule, or in any exhibit or schedule to, or certificate delivered in
connection with, this Agreement or (ii) any inaccuracy contained in the Closing
Statement. Subject to the following sentence, in no event shall the obligations
of the Sole Shareholder to provide indemnification pursuant to this
Section 9.1(a) exceed an amount equal to Five-Hundred Fifty Thousand Dollars
($550,000). The right of Parent and its affiliates (including the Surviving
Corporation) and their Representatives to obtain indemnification pursuant to
this Section 9.1(a) shall be the exclusive remedy for any breach by the Company
of the terms of this Agreement, other than (i) actions for specific performance
pursuant to Section 10.9, (ii) Purchaser Damages arising out of or relating to
fraud, willful misrepresentation or intentional breach, and (iii) offsets
against any amounts payable to the Sole Shareholder pursuant to Section 2.12.
The right to indemnification, payment of Purchaser Damages or other remedy will
not be affected by any investigation conducted with respect to, or any Knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any representation, warranty,
covenant or agreement made by the Company or any other matter. The waiver of any
condition based on the accuracy of any such representation or warranty, or on
the performance of or compliance with any such covenant or agreement, will not
affect the right to indemnification, payment of Purchaser Damages, or any other
remedy based on any such representation, warranty, covenant or agreement. Parent
shall be entitled to offset an amount equal in value to the full amount of all
Purchaser Damages from any and all amounts Parent is obligated to pay Sole
Shareholder other than amounts Parent is obligated to pay Sole Shareholder
pursuant to that certain employment agreement between Sole Shareholder and
Parent dated as of the date hereof. In determining the amount of any Purchaser
Damages attributable to such breach, any materiality standard contained in a
representation, warranty or covenant of the Company shall be disregarded.
 
(b) Indemnification by Parent and Merger Sub. Parent and Merger Sub will
indemnify and hold harmless Sole Shareholder from and against any and all
losses, costs, damages, liabilities, Taxes and expenses (including, without
limitation, reasonable legal fees and expenses) (collectively, “Seller Damages”)
arising out of or relating to (i) any misrepresentation or breach of, or default
in connection with, any of the representations, warranties, covenants and
agreements given or made by Parent or Merger Sub in this Agreement, or in any
exhibit or schedule to, or certificate delivered in connection with this
Agreement. Subject to the following sentence, in no event shall the obligations
of Parent or Merger Sub to provide indemnification pursuant to this
Section 9.1(b) exceed an amount equal to Five-Hundred Fifty Thousand Dollars
($550,000). Notwithstanding the foregoing, Parent and Merger Sub will indemnify
and hold harmless Sole Shareholder from and against any Seller Damages arising
out of a breach of Section 6.8 of the Agreement as well as any other liability
under any third party guaranty, however arising, up to a maximum amount of the
total obligations under the Company Agreements as of the Closing. The right of
Sole Shareholder to obtain indemnification pursuant to this Section 9.1(b) shall
be the exclusive remedy for any breach by Parent or Merger Sub of the terms of
this Agreement, other than (i) actions for specific performance pursuant to
Section 10.9, or (ii) Seller Damages arising out of or relating to fraud,
willful misrepresentation or intentional breach. The right to indemnification,
payment of Seller Damages or other remedy will not be affected by any
investigation conducted with respect to, or any Knowledge acquired (or capable
of being acquired) at any time, whether before or after the execution and
delivery of this Agreement or the Closing Date, with respect to the accuracy or
inaccuracy of or compliance with, any representation, warranty, covenant or
agreement made by Parent or Merger Sub or any other matter. The waiver of any
condition based on the accuracy of any such representation or warranty, or on
the performance of or compliance with any such covenant or agreement, will not
affect the right to indemnification, payment of Seller Damages, or any other
remedy based on any such representation, warranty, covenant or agreement.
 
48

--------------------------------------------------------------------------------


 
(c) Payments. Any indemnification payment paid pursuant to this ARTICLE IX shall
be treated as an adjustment to the purchase price.
 
Section 9.2   Claims; Resolution of Conflicts; Arbitration
 
(a) In the event that a party entitled to indemnification hereunder
(“Indemnitee”) seeks to exercise its rights to obtain indemnification for
Damages under Section 9.1, Indemnitee shall deliver to the party obligated to
indemnify Indemnitee (“Indemnitor”) a written notice specifying in reasonable
detail the nature of the claim for which indemnification is being sought and the
amount of Damages (each, an “Officer’s Certificate”). Such amount shall become
payable within ten (10) Business Days of receipt of the Officer’s Certificate.
Indemnitor shall have the right to object to one or more of the claims set forth
in any Officer’s Certificate delivered by Indemnitee by serving written notice
thereof within fifteen (15) Business Days following the delivery of such
Officer’s Certificate, which notice shall specify in reasonable detail the basis
for such objection. In the event that Indemnitor does not object to a claim in
accordance with the preceding sentence by the close of business on the fifteenth
(15th) Business Day following receipt by Indemnitee of the Officer’s
Certificate, Indemnitor shall be deemed to have accepted and agreed to the claim
set forth in such Officer’s Certificate, and shall be precluded from raising any
objection thereto following such date.
 
(b) In case Indemnitor shall so object in writing to any claim or claims by
Indemnitee made in any Officer’s Certificate, Indemnitee shall have fifteen (15)
days after receipt of an objection by Indemnitor to respond thereto in a written
statement. If after such fifteen (15) day period there remains a dispute as to
any claims, Indemnitee and Indemnitor shall attempt in good faith for sixty (60)
days to agree upon the rights of the respective parties with respect to each of
such claims. If Indemnitee and Indemnitor should so agree, the claims set forth
in such Officer’s Certificate shall be modified as necessary to reflect such
agreement.
 
49

--------------------------------------------------------------------------------


 
(c) If no such agreement can be reached after good faith negotiation, either
Indemnitee or Indemnitor may, by written notice to the other, demand arbitration
of the matter unless the amount of the damage or loss is at issue in pending
litigation with a third party, in which event arbitration shall not be commenced
until such amount is ascertained or both parties agree to arbitration; and in
either such event the matter shall be settled by arbitration conducted by three
arbitrators. Within twenty (20) days after such written notice is sent,
Indemnitee and Indemnitor shall each select one arbitrator, and the two
arbitrators so selected shall select a third arbitrator. The decision of the
arbitrators as to the validity and amount of any claim in such Officer’s
Certificate shall be binding and conclusive upon the parties to this Agreement.
 
(d) Judgment upon any award rendered by the arbitrators may be entered in any
court having jurisdiction. Any such arbitration shall be held in Orange County,
California under the commercial rules then in effect of the American Arbitration
Association. All costs and expenses (including attorneys’ fees and expenses)
incurred in connection with any such arbitration shall be paid by the party
incurring such expense. The fees and expenses of each arbitrator and the
administrative fee of the American Arbitration Association shall be allocated by
the arbitrator or arbitrators, as the case may be (or, if not so allocated,
shall be borne equally by Indemnitee and Indemnitor).
 
Section 9.3   Third-Party Claims
 
In the event that Indemnitee becomes aware of a third-party claim which
Indemnitee believes give rise to indemnification under this ARTICLE IX (a “Third
Party Claim”), Indemnitee shall promptly notify Indemnitor of such Third Party
Claim; provided, however, that the failure to give prompt notice shall not
affect the indemnification provided hereunder except to the extent Indemnitor
has been actually prejudiced as a result of such failure. The notice of Third
Party Claim shall include, based on the information then available to
Indemnitee, a summary in reasonable detail of the basis for the claim and a
reasonable estimate of the Damages. Indemnitor shall be entitled, at its own
expense, to participate therein; provided, however, Indemnitee shall have full
control over the litigation, including settlement and compromise thereof;
provided, further that any such settlement shall not be determinative of the
existence of or amount of Damages relating to such claim, except with the
consent of Indemnitor, which consent shall not be unreasonably withheld or
delayed and which consent shall be deemed to have been given unless Indemnitor
shall have objected within thirty (30) days after a written request for such
consent by Indemnitee. In the event that Sole Shareholder has consented to any
settlement of a Third Party Claim, the Sole Shareholder shall not have any power
or authority to object under Section 9.4 or any other provision of this
ARTICLE IX to any claim by an Parent or Merger Sub for offset against the
amounts payable to Sole Shareholder or for indemnity in the amount of such
settlement (including, without limitation, pursuant to Section 9.4).
 
Section 9.4   No Right of Contribution
 
Sole Shareholder shall not make any claim for contribution from the Company or
the Surviving Corporation with respect to any indemnity claims arising under or
in connection with this Agreement to the extent that the Company, Surviving
Corporation or any Indemnified Person is entitled to indemnification hereunder
for such claim, and the Sole Shareholder hereby waives any such right of
contribution from the Company or the Surviving Corporation it has or may have in
the future.
 
50

--------------------------------------------------------------------------------


 
ARTICLE X
 
GENERAL PROVISIONS
 
Section 10.1   Survival
 
The representations, warranties, covenants and agreements of the Company
contained in this Agreement as modified by the Company Disclosure Schedule or
any exhibit or schedule or certificate delivered pursuant to this Agreement
shall survive until the twenty-four (24) month anniversary of the Closing Date,
except with respect to the matters set forth in Sections 3.3 (Capitalization,
Title to Shares), 3.12 (Title to Property), 3.14 (Environmental Matters) and
3.16 (Taxes), which shall survive until expiry of the applicable statute of
limitations, except for those certain covenants and agreements (such as those
relating to the right to indemnification) that call for action after the
Effective Time, which survive indefinitely. In no case shall the termination of
the representations, warranties, covenants and agreements affect any claim for
misrepresentation or breach thereof or default thereunder if written notice of
such misrepresentation, breach or default is given to the Sole Shareholder
(including under Section 9.3) prior to such termination.
 
Section 10.2   Notices
 
All notices and other communications hereunder shall be in writing and shall be
deemed received (i) on the date of delivery if delivered personally and/or by
messenger service, (ii) on the date of confirmation of receipt of transmission
by facsimile (or, the first Business Day following such receipt if (a) the date
is not a Business Day or (b) confirmation of receipt is given after 5:00 p.m.,
California Time) or (iii) on the date of confirmation of receipt if delivered by
a nationally recognized courier service (or, the first Business Day following
such receipt if (a) the date is not a Business Day or (b) confirmation of
receipt is given after 5:00 p.m., California Time), to the parties at the
following address or facsimile numbers (or at such other address or facsimile
number for a party as shall be specified by like notice):
 

(a)
if to Parent or the Surviving Corporation, to:

 
U.S. Dry Cleaning Corporation
125 Tahquitz Canyon, Suite 203
Palm Springs, CA 92262
Attention: Robert Y. Lee, CEO
Facsimile No.: (310) 226-8553
 
51

--------------------------------------------------------------------------------


 
with a copy to (not notice):
 
Greenberg Traurig, LLP
650 Town Center Drive, Suite 1700
Costa Mesa, California 92626
Attention: John J. Giovannone, Esq.
Facsimile No.: (714) 708-6547
 

(b)
if to the Company prior to the Closing, to:

 
Cleaners Club, Inc.
11660 Sterling Ave.
Riverside, CA 92503
Attention:  Riaz Chauthani
Facsimile No.: (951) 509-6934
 
with a copy to (not notice):
 
Best Best & Krieger LLP
3750 University Ave.
Riverside, CA 92501
Attention:  George Reyes, Esq.
Facsimile No.: (951) 686-3083
 

(c)
if to the Sole Shareholder, to:

 
Riaz Chauthani
11711 Collett Ave #1722
Riverside, CA 92505
Facsimile No.: (951) 509-6934
 
with a copy to (not notice):
 
Best Best & Krieger LLP
3750 University Ave.
Riverside, CA 92501
Attention:  George Reyes, Esq.
Facsimile No.: (951) 686-3083
 
Section 10.3   Interpretation
 
When a reference is made in this Agreement to Exhibits, such reference shall be
to an Exhibit to this Agreement unless otherwise indicated. The words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.” The phrase “made available” in this
Agreement means that the information referred to has been made available if
requested by the party to whom such information is to be made available. The
phrases “the date of this Agreement”, “the date hereof”, and terms of similar
import, unless the context otherwise requires, shall be deemed to refer to
December 21, 2006. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
52

--------------------------------------------------------------------------------


 
Section 10.4   Counterparts
 
This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.
 
Section 10.5   Entire Agreement; Nonassignability; Parties in Interest
 
This Agreement and the certificates, documents and instruments and other
agreements specifically referred to herein or delivered pursuant hereto,
including the Exhibits, the Schedules, including the Company Disclosure Schedule
(a) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof, (b) except by operation of the Merger, shall not be assigned by
operation of law or otherwise except as otherwise specifically provided, and (c)
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except with respect to the right to
receive payments by Sole Shareholder in accordance with the terms of this
Agreement, nothing in this Agreement shall create or be deemed to create any
third party beneficiary rights in any person or entity not a party to this
Agreement.
 
Section 10.6   Severability
 
In the event that any provision of this Agreement, or the application thereof,
becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Agreement will continue in full force
and effect and the application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto. The parties further agree to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.
 
Section 10.7   Governing Law
 
This Agreement shall be governed by and construed in accordance with the Laws of
the State of California without reference to such state’s principles of
conflicts of law. Each of the parties hereto irrevocably consents to the
exclusive jurisdiction of any court located within the State of California, in
connection with any matter based upon or arising out of this Agreement or the
matters contemplated herein, and agrees that process may be served upon them in
any manner authorized by the Laws of the State of California for such persons
and waives and covenants not to assert or plead any objection which they might
otherwise have to such jurisdiction and such process.
 
53

--------------------------------------------------------------------------------


 
Section 10.8   Rules of Construction
 
The parties hereto agree that they have been represented by counsel during the
negotiation, preparation and execution of this Agreement and, therefore, waive
the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.
 
Section 10.9   Specific Performance
 
The parties hereto agree that if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached, irreparable damage would occur, no adequate remedy at law would exist
and damages would be difficult to determine, and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.
 
Section 10.10   Descriptive Headings
 
The descriptive headings herein are inserted for convenience only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement.
 
Section 10.11   Force Majeure
 
No party shall be deemed to fail to perform its obligations or respond to any
notice on a timely basis if its failure results solely from the following causes
beyond its reasonable control, specifically: war, terrorism, strikes, natural
disaster or acts of God. Any delay resulting directly from any of said causes
shall extend accordingly the time to perform or respond by the length of the
delay. For avoidance of doubt, the foregoing shall in no event relieve any party
of its obligations hereunder or permit a party to fail to respond to notice
beyond the extension described in the preceding sentence.
 
Section 10.12   Attorneys’ Fees
 
Should any party hereto institute any action or proceeding in court or otherwise
to enforce any provision hereof or for damages by reason of alleged breach of
any provision of this Agreement, the prevailing party shall be entitled to
receive from the non-prevailing party such reasonable out of pocket expenses
(including attorneys’ fees and expenses) incurred by the prevailing party in
connection with any such action or proceeding.
 
[Signature page follows]
 
54

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, Parent, Merger Sub, and the Sole Shareholder
have executed and delivered this Agreement or have caused this Agreement to be
executed and delivered by their respective officers thereunto duly authorized,
all as of the date first written above.
 

       
U.S. Dry Cleaning Corporation
   
Cleaners Club Acquisition Sub, Inc.
               
By: /s/ Robert Y. Lee
   
By: /s/ Robert Y. Lee

--------------------------------------------------------------------------------

Name: Robert Y. Lee
   

--------------------------------------------------------------------------------

Name: Robert Y. Lee
Title: Chief Executive Officer
   
Title: President

 

       
Cleaners Club, Inc.
   
Sole Shareholder
                By: /s/ Riaz Chauthani     By: /s/ Riaz Chauthani

--------------------------------------------------------------------------------

Name: Riaz Chauthani
   

--------------------------------------------------------------------------------

Riaz Chauthani
Title: President
     


--------------------------------------------------------------------------------


 
EXHIBIT A
 
AGREEMENT OF MERGER
 

--------------------------------------------------------------------------------



EXHIBIT B
 
FORM OF ARTICLES OF INCORPORATION
 

--------------------------------------------------------------------------------



EXHIBIT C
 
FORM OF BYLAWS
 

--------------------------------------------------------------------------------



EXHIBIT D
 
FORM OF COMPANY COUNSEL LEGAL OPINION
 


--------------------------------------------------------------------------------



EXHIBIT E
 
FORM OF NON-COMPETE AGREEMENT
 

--------------------------------------------------------------------------------



EXHIBIT F
 
FORM OF CONSULTING AGREEMENT
 

--------------------------------------------------------------------------------



EXHIBIT G
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 

--------------------------------------------------------------------------------

